 AMERON AUTOMOTIVE CENTERSAmeron Automotive Centers, a Division of theKelly-Springfield Tire Co.; F. W. WoolworthCompany d/b/a Woolco Division, Joint Em-ployers and International Brotherhood ofCraftsmen, Professional and Allied Trades,Local 101. Cases 29-CA-6676-1, 29-CA-6676-2, 29-CA-6736, 29-CA-6823, 29-CA-6914,29-CA-7015, 29-CA-7053, and 29-RC-4321November 30, 1982DECISION AND ORDEROn December 5, 1979, Administrative LawJudge Stanley N. Ohlbaum issued the attached De-cision in this proceeding. Thereafter Respondentsfiled exceptions and a supporting brief.The National Labor Relations Board has consid-ered the record and the attached Decision in lightof the exceptions' and brief2and has decided toaffirm the rulings, findings, and conclusions of theAdministrative Law Judge and to adopt his recom-mended Order, as modified herein.The Administrative Law Judge found that Re-spondents violated Section 8(a)(1) of the Act bypromulgating an unlawfully broad, written no-so-licitation rule applicable to its employees.3He fur-ther found that Respondents violated Section8(a)(1) by promulgating a total ban on nonem-ployee solicitation under circumstances which ef-fectively precluded the Union from reaching theemployees with its message, and also violated Sec-tion 8(a)(1) by enforcing this ban on solicitation ina discriminatory manner.4To remedy these unfairlabor practices, the Administrative Law Judge rec-ommended, inter alia, that Respondents be requiredRespondents have moved the Board to amend the "caption" in thiscase to delete any reference to Ameron Automotive Centers, a Divisionof the Kelly-Springfield Tire Co., on the ground that, as of January 1,1980, Ameron and Woolco are no longer the joint employers of the em-ployees employed at the automotive centers involved herein. Respond-ents claim that Woolco is capable of remedying any unfair labor practicesfound by the Board. The General Counsel opposes this motion. Since Re-spondents were joint employers of these employees at the time the unfairlabor practices were committed, they are jointly liable to remedy theseunfair labor practices. Accordingly, Respondents' motion is denied.2 Respondents have requested oral argument. This request is herebydenied as the record, the exceptions, and the brief adequately present theissues and the positions of the parties.3 The Administrative Law Judge also found the evidence insufficientto support a claim that Respondents on several occasions orally pro-scribed lawful solicitation by its employees. No exception has been takento this finding.' As the Supreme Court noted in N.LR.B. v. Babcock A Wilcox Ca,351 U.S. 105 (1956), an employer "may validly post his property againstnonemployee distribution of union literature if reasonable efforts by theunion through other available channels of communication will enable itto reach the employees with its message and if the employer's notice ororder does not discriminate against the union by allowing other distribu-tion." 351 U.S. at 112. In the present case, the record reveals that notonly were there no other reasonable means of communicating the Union'sorganizational message to employees, but also that Respondent enforcedits ban on nonemployee solicitation in a discriminatory manner. Thus, Re-spondent's prohibition is deficient under both of the criteria set forth inBabcock & Wilcoxto rescind the published rule banning solicitation bynonemployees5and to permit nonemployees toengage in organizational solicitation of its employ-ees on the sidewalks and parking areas adjacent toits buildings and also in its restaurants. With re-spect to the restaurants, the Administrative LawJudge prescribed certain limitations as to themanner in which such solicitation should be con-ducted.We agree with the Administrative Law Judge'sfinding that Respondents violated Section 8(a)(1)by denying the Union access to the sidewalk adja-cent to the Woolco store. Our dissenting colleaguesconstrue this conclusion as, inter alia, adoption of a"shopping center exception" to the general rulethat an employer may deny access to its propertyto nonemployees. Yet even a cursory review of theAdministrative Law Judge's Decision in this casereveals that he engaged in a detailed analysis of thefactors found by the Court in N.LR.B. v. Babcock& Wilcoxsto be relevant in all cases involving non-employee access to private property. After takinginto consideration all of the circumstances sur-rounding both the Union's attempts to communi-cate with Respondents' employees and the efficacyof methods not utilized by it, the AdministrativeLaw Judge concluded that the alternative meansfor communicating with employees here was sever-ly restricted and, therfore, the employees' Section 7right to receive information on their right to orga-nize was jeopardized. Yet our dissenting colleagueswould under these circumstances have us deny theUnion access to areas which are otherwise open toany member of the public-an "intrusion" uponRespondents' private property rights which, in ourview, requires only a "temporary and minimal"yielding of these rights.7We believe that Babcock& Wilcox and its progeny do not compel such aresult in a case such as this.8Rather, in striking the* "Woolco Policy No. 30" states that:Soliciting is not permitted by any outside person, organization or or-ganization's representative among the selling and non-selling employ-ees on the premises of this store at any time.* 351 U.S. 105 (1956).Central Hardware Ca v. N.LR.B., 407 U.S. 539, 545 (1972). The factthat an area is open to the public has been considered relevant by boththe Board and the courts in applying the balancing test of Babcock &Wilcox. See, e.g., Giant Food Market Inc., 241 NLRB 727 (1979), en-forcement denied 633 F.2d 18 (6th Cir. 1980); Seattle-First National Bankv. N.LR.., 651 F.2d 1272 (9th Cir. 1980).* We are not persuaded by our colleagues' assertion that it is inappro-priate for the Board to provide an order granting access to the Unionbased upon Respondents' discriminatory application of its nonemployeeno-solicitation rule. Even assuming that Respondents' denial of access tothe Union was not otherwise unlawful, the discriminatory application ofthe rule alone is sufficient to warrant such an order. In Sears Roebuck &Ca v. San Diego County District Council of Carpenters, 436 U.S. 180, 205(1978), which is quoted by our colleagues, the Supreme Court reiteratedthat "[t]o gain access, the union has the burden of showing that no otherContinued265 NLRB No. 58511 DECISIONS OF NATIONAL LABOR RELATIONS BOARDbalance between the Section 7 rights of the em-ployees herein and Respondents' private propertyrights, we find that the effective exercise of theformer requires a minimal intrusion upon the latter;namely, union access to public areas adjacent toRespondents' business.9This finding in no way ex-cepts shopping centers from the general rule pre-scribed in Babcock & Wilcox but instead is a consci-entious application of the criteria set forth in thatcase to the circumstances presented herein.10However, the Administrative Law Judge furtherfound that the issue of whether nonemployees wereentitled to access for union solicitation purposes toRespondent Woolco's "Harvest House" public res-taurants required application of the "balancing"test prescribed in Babcock & Wilcox Co. We do notagree. Respondents' nonemployee no-solicitationrule purports to prohibit solicitation by nonem-ployees "on the premises of this store," thus en-compassing the "Harvest House" restaurant prem-ises. The Board has held such rules as applied topublic restaurants are unlawfully broad, and thatunion solicitation by nonemployees in an employ-er's restaurant, if conducted in a manner consistentwith the purpose of the restaurant, cannot be soproscribed." Thus, unlike the situation where non-employee union organizers seek access to "private"or other'2areas in which an employer may gener-reasonable means of communicating its organization message to the em-ployees exist or that the employer's access rules discriminate againstunion solicitation." (Emphasis supplied.) Furthermore, if one were toaccept out colleagues' view, an employer who violates the Act by initiat-ing strict enforcement of its no-solicitation rule upon commencement ofan organizing campaign would be free to continue such a policy, whoseonly purpose was to thwart organizing activity. Contrary to our dissent-ing colleagues, we do not view our remedy as a penalty but rather areturn to the situation preceding the unlawful conduct since, in effect, wemerely require that the Union be permitted to solicit to the same extentas the numerous other persons who were permitted to do so prior to theadvent of the organizing campaign.' Our colleagues' assertion that access to the parking lots was sufficientfor the Union to identify and communicate with employees coming towork is without merit. The Adminstrative Law Judge found that Re-spondents' employees were not required to wear any identifying clothingor badges to and from work. He also found that, although there weretwo specially designated areas for employee parking, those areas werenot restricted to employees and, more important, in practice the employ-ees parked elsewhere as well. Thus, we agree that it was difficult to dis-tinguish Woolco employees from employees of numerous other stores inthe shopping center or, for that matter, from customers of the mall, untilthey approached the entrances to the Woolco store itself. Accordingly,the Administrative Law Judge correctly found that access to thesidewalk adjacent to the store was necessary in order to enable organiz-ers to identify Respondents' employees.o1 In adopting the Administrative Law Judge's conclusion that Re-spondents violated Sec. 8(aXl) by enforcing the ban on solicitation bynonemployees in a discriminatory manner, we do not rely on the fact thaton numerous occasions Respondent Ameron permitted nonemployee toolsalesmen to solicit sales on its premises. See Rochester General Hospital,234 NLRB 253, 259 (1978).' See, e.g., Montgomery Ward & Company, Inc, 256 NLRB 800(1981)."s We note that an employer may generally prohibit solicitation on itsselling floor areas and solicitation of its restaurant employees within therestaurant. See, e.g., Marshall Field 4 Company, 98 NLRB 88 (1952),modified on other grounds and enfd. 200 F.2d 375 (7th Cir. 1952); seeally prohibit nonemployee solicitation, here theBabcock & Wilcox criteria need not be met, sincenonemployees cannot in any event lawfully bebarred from patronizing the restaurant as generalmembers of the public. Accordingly, Respondents'rule prohibiting solicitation by nonemployees onthe entire premises is unlawfully broad, regardlessof whether, under Babcock & Wilcox, the Union inthis case had other available channels of communi-cation sufficient to enable it to reach Respondent'semployees with its message. 13Similarly, we find inappropriate that part of therecommended Order which affirmatively providesfor nonemployee access to the "Harvest House"restaurants. Such an affirmative Order is an ex-traordinary remedy provided in cases where theBabcock & Wilcox criteria have been satisfied and,accordingly, nonemployee access to areas whichordinarily could be lawfully posted is granted bythe Board "to the extent needed to permit commu-nication of information on the right to organize."'4Since we find that Respondents cannot in anyevent lawfully prohibit union organizers from pa-tronizing their restaurants and meeting with its off-duty, nonrestaurant employees, it is unnecessary toprovide an affirmative order under Babcock &Wilcox granting access to the restaurants. Accord-ingly, we conclude that the Administrative LawJudge's recommended Order requiring Respond-ents to cease and desist from maintaining and en-forcing their nonemployee no-solicitation rule andrequiring Respondents to rescind such rule is suffi-cient to remedy the violation with respect to therestaurants. 1 5ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondents,Ameron Automotive Centers, a Division of theKelly-Springfield Tire Co., St. Louis, Missouri, andF. W. Woolworth Company, d/b/a Woolco Divi-sion, New York, New York, their officers, agents,successors, and assigns, shall:1. Cease and desist from:(a) Maintaining in effect, announcing, asserting,enforcing, publishing, displaying, disseminating,communicating, or threatening any total ban onalso Montgomery Ward & Company. Inc, supra,' Montgomery Ward & Ca,Incorporated, 162. NLRB 369 (1966)."' See Montgomery Ward & Company, Inc., 256 NLRB at 801." 351 U.S. at 112.s See, e.g., Montgomery Ward a Company. Inc, sipra. Thus, it is un-necessary for the Board to determine whether, under the balancing testof Babcock & Wilcox, access to the restaurants is necessary for the em-ployees to be able to receive information on their right to organize.512 AMERON AUTOMOTIVE CENTERSlawful organizational solicitation under the Act bytheir employees on Respondents' premises.(b) Discriminatorily applying or enforcing,against employees or nonemployee union repre-sentatives, any rule forbidding solicitation on Re-spondents' premises.(c) Maintaining and enforcing "Woolco PolicyNumber 3G" pertaining to soliciting or any otherpolicy, rule, regulation, or requirement totally for-bidding solicitation by any nonemployee at alltimes and on all parts and portions of Respondents'premises.(d) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of rights guaranteed in Section 7 of the Na-tional Labor Relations Act.2. Take the following affirmative actions neces-sary to effectuate the policies of the Act:(a) Rescind and annul any and all prohibitions oflawful organizational solicitation under the Act byRespondents' employees on Respondents' premises.(b) Rescind and annul "Woolco Policy Number3G" pertaining to soliciting by nonemployees oroutside persons.(c) Permit employees to engage in orderly solici-tation on behalf of a union or unions during non-working time, on all portions of their premisesexcept sales floors and automotive service shopswhile they are open to customers.(d) Permit nonemployees, including union repre-sentatives, to engage in orderly organizational so-licitation of Respondents' employees, lawful underthe Act, on sidewalks and parking areas.(e) Post at their store and automotive shop prem-ises in Rocky Point, Patchogue, Bridgehampton,Riverhead, and Lake Ronkonkoma, Long Island,New York, copies of the attached notice marked"Appendix."'6Copies of said notice, on forms pro-vided by the Regional Director for Region 29,after being duly signed by Respondents' authorizedrepresentatives, shall be posted by them immediate-ly upon receipt thereof, and be maintained by em-ployees for 60 consecutive days thereafter, in con-spicuous places, including all places where noticesto employees are customarily posted. Reasonablesteps shall be taken by Respondents to insure thatsaid notices are not altered, defaced, or covered byany other material.(f) Notify the Regional Director for Region 29,in writing, within 20 days from the date of thisOrder, what steps the Respondents have taken tocomply herewith."1 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."CHAIRMAN VAN DE WATER and MEMBERHUNTER, dissenting in part:We agree with our colleagues that Respondentsviolated Section 8(a)(1) of the Act by publishing anunlawfully broad no-solicitation rule applicable toits employees, by publishing an overly broad no-so-licitation rule applicable to nonemployees,17 andby enforcing its ban on nonemployee solicitation ina discriminatory manner. Our paths part, however,when our colleagues further find that Respondents,by refusing access to the sidewalk in front of theirbuilding to nonemployee union organizers, addi-tionally violated Section 8(a)(1) on the ground thatsuch conduct denied the employees their Section 7right to receive information on organization. In ouropinion, applying the criteria set forth by the Su-preme Court in N.L.R.B. v. Babcock & WilcoxCo.,'8the evidence in this case is insufficient tosupport the conclusion that the employees involvedherein are beyond the reach of reasonable union ef-forts to communicate with them through other,more customary channels.In Babcock & Wilcox, the Supreme Court heldthat "an employer may validly post his propertyagainst nonemployee distribution of union literatureif reasonable efforts by the union through otheravailable methods of communication will enable itto reach the employees with its message."'9How-ever, in describing the circumstances under whichthis right to prohibit nonemployee solicitation mustgive way in some measure to the Section 7 right ofemployees to receive the union's message, theCourt stated that:[I]f the location of a plant and the living quar-ters of the employees place the employeesbeyond the reach of reasonable union effortsto communicate with them, the employer mustII We agree with our colleagues that Respondents may not summarilyprohibit nonemployee union organizers from patronizing the HarvestHouse restaurant and, as a corrollary, meeting with off-duty. nonrestaur-ant employees similarly patronizing the restaurant. We would note, how-ever, that a union organizer's right to speak with such employees hasbeen limited to solicitation "only as an incident to normal use of suchfacilities." Marshall Field & Company, 98 NLRB 88, 94 (1952). See alsoMontgomery Ward d Company. Inc. 256 NLRB 800 (1981). Such solicita-tion does not include moving from table to table to solicit off-duty em-ployees. See Marshall Field. supra. Accordingly, solicitation by nonem-ployees would by necessity be effectively limited to prearranged meetingsduring breaks or mealtime provided, of course, that, as here, the employ-er ordinarily permits its off-duty store employees to take their meals orbreaks at the restaurant on its premises. To hold otherwise would permitan employer to discriminate against customers and off-duty employeessolely on the basis of the content of their conversations while eating. Tothis extent we agree with our colleagues that the right of nonemployeeunion organizers to patronize Respondents' public restaurant does notturn on whether alternative means of communication with employees areavailable to the Union.Is 351 U.S. 105 (1956).'1 Id. at 112.513 DECISIONS OF NATIONAL LABOR RELATIONS BOARDallow the union to approach his employees onhis property.20Mindful of this language, the Board has in thepast considered the accessibility of employees'homes to be an important factor in determiningwhether a union must be permitted to enter privateproperty for purposes of organizational solicitation.For example, where the employees' living quartersare on the employer's premises and there is virtual-ly no other way for the union to reach the employ-ees, the Board has found it unlawful for the em-ployer to prohibit union solicitation by nonem-ployees on its premises.21 Similarly, when the em-ployees' residences are so widely dispersed thathome contact is effectively precluded, the Boardhas concluded that union access to the employer'spremises cannot be denied.22In these cases, the de-termination of whether "reasonable efforts by theunion through other available channels of commu-nication will enable it to reach the employees withits message"23has in large measure been predicat-ed upon the accessibility of employees' homes tounion organizers.In the present case, the record is devoid of anyevidence as to where Respondents' employeesreside and, consequently, whether they are accessi-ble to union organizers. The only witness who tes-tified at all concerning this issue stated that he hadno personal knowledge as to where any of the ap-proximately 70 Woolco employees at the RockyPoint store lived.24The Administrative Law JudgeO0 Id. at 113 (emphasis supplied).2s See, e.g., S & H Grossinger's Inc., 156 NLRB 233 (1965), enfd. 372F.2d 26 (2d Cir. 1967) (as many as 65 percent of the employees residingon the employer's premises). In the context of a representation electioncampaign, see Husky Oil NPR Operations, Inc., 245 NLRB 353 (1979),enfd. 669 F.2d 643 (10th Cir. 1982); Alaska Barite Company, 197 NLRB1023 (1972), enfd. 83 LRRM 2992, 71 LC¶ 13, 878 (9th Cir.), cert. denied414 U.S. 1025 (1973); Sioux City and New Orleans Barge Lines. Inc., 193NLRB 382 (1971), enforcement denied 472 F.2d 753 (8th Cir. 1973).5a See Belcher Towing Company, 238 NLRB 446 (1978), enforcementdenied 614 F.2d 88 (5th Cir. 1980) (employees' residences scatttered over40 different towns hundreds of miles apart). In the election context, seeSioux City and New Orleans Barge Lines. Inc., 193 NLRB 382 (1971) (em-ployees residing in 15 different States).i3 351 U.S. at 112.'4 William Koenig, the Union's president, testified as follows:Q. (By the General Counsel) Mr. Koenig, have you ever obtainedknowledge where these 70 employees at the Woolco Rocky Pointstore live?A. No, I don't know their home addresses, no.Q. Do you have any idea where they may be living?A. I would-Q. These particular employees at the Woolco Rocky Point store?A. I think I would judge from the rate of pay that they would beliving in the Eastern Suffolk area, because of the low pay an the costof comutation [sic] it wouldn't seem reasonable that they would beliving outside the Eastern Suffolk area.Q. Other than your conclusion based on the low wages, do youhave any knowledge where these particular 70 Woolco Rocky Pointemployees live?A. No.We note here that the parties stipulated that all five of Respond-ent's business permises and the shopping center configurations arefound that the shopping centers in question are lo-cated in and service "dispersed suburban or semi-rural communities," concluding from this fact alonethat the Union was unable to reach Respondents'employees at home "because of their presumablyrelatively distant geographic commuting dispersalfrom Respondents' locations." We were not awarethat, where an employer's place of business is lo-cated in a "suburban or semirural" area, the Boardwill presume that the employer's employees live indistant geographic areas and from that presumptionalone will infer that they are beyond the reach ofreasonable union efforts to communicate with themat their residences. On the contrary, the Board hasrefused to give controlling weight to the demo-graphic makeup of the area surrounding the em-ployees' workplace. In Monogram Models, Inc.,25the General Counsel contended that alternativemethods of communication were not available tothe union and were not feasible in any event be-cause respondent's employees lived in the Chicagometropolitan area, which allegedly made them justas inaccessible as employees who live on their em-ployer's premises. The Board rejected this general-ization, stating:We do not believe it wise or proper to adopt a "bigcity rule" and a different "small town rule" in ap-plying Babcock and Wilcox, or to attempt to deter-mine how big a city must be to justify the proposeddiffering application. Concededly, it may be moreconvenient and less expensive for the Union to usethe Respondent's property for the purpose of orga-nizing the employees here involved. That was alsotrue under the facts of Babcock and Wilcox. But thetest established there was not one of relative con-venience, but rather whether "the location of aplant and the living quarters of the employees placethe employees beyond the reach of reasonable unionefforts to communicate with them ...." The factshere do not, in our view, justify such a conclusion,and we are unwilling to make that conclusion solelyupon the basis of the plant's location in a metropoli-tan area. 2 6Here, however, our colleagues have in effect subsilentio adopted a "suburban" or "rural" rule,which presumes that employees working in a ruralarea live such great distances from their workplaceand from each other that they are necessarilybeyond the reach of reasonable efforts to communi-"substantially similar." However, there is no indication in the recordas to where the employees working at Respondent's other four loca-tionis reside in relation to the stores and each other. The Administra-tive Law Judge apparently presumed that they, too, live in "relative-ly distant" and dispersed locations, although again there is no evi-dence to support such a finding.25 192 NLRB 705 (1971)."2 Id. at 706.514 AMERON AUTOMOTIVE CENTERScate with them at home.27We cannot accept sucha principle.We are not unmindful of the fact that a unionmust know the names and addresses of employeesin order to be able to contact them at home. How-ever, here again the evidence is insufficient to war-rant a finding that the Union, through reasonableefforts, would have been unable to ascertain thenames and addresses of the Woolco employees inorder to facilitate contact with them off the shop-ping center premises. In this regard, Union Presi-dent Koenig testified that he was unable to ascer-tain the names and addresses of nearly all of theWoolco employees, with the exception of the fouror five who signed authorization cards. He testifiedthat the Union asked Vincent Stasio, an employeewho worked in the Ameron automotive service de-partment located in a separate part of the building,to obtain such information. Since Stasio ostensiblydid not know many of the Woolco employees anddid not have ready access to employee timecards,etc., Koenig testified that Stasio's efforts were un-successful. However, Koenig also testified, incredi-bly in our view, that the employees who signed au-thorization cards were unable to provide even thenames of fellow employees, individuals who pre-sumably worked with them regularly.28As tothose employees who attended the two off-prem-ises union meetings, there is no evidence that theUnion asked them for this information. On therecord before us, we do not think that the Union'sefforts in this regard were reasonable,29and wefind it hard to believe that reasonable efforts wouldnot have yielded a substantial number of names andaddresses. 30'" The fact that the employees may not all live in the same or neigh-boring towns is a far cry from the situation in several of the cases inwhich the Board has found employees' homes inaccessible. In BelcherTowing Company, 238 NLRB 446, (1978) the employees lived in over 40different towns spread throughout the State of Florida. In Sioux City &New Orleans Barge Lines, Inc., 193 NLRB 282 (1971), employees residedin 15 different States. Although such extreme examples are not the onlycircumstances in which we would find employees' homes beyond thereach of union organizers, we do not accept the view that, if an employ-er's employees live more than a few miles apart, the union cannot be ex-pected to contact them at home. We suspect that there are very few busi-nesses whose employees live in such proximity today.I" He further testified that these employees told him they were afraidto "attempt to gather names and addresses because of fear of reprisals."aO It may not always be necessary to show that the union in fact trieda particular avenue of communication in order to prove that such an ap-proach is futile. See Hutzler Brothers Company, 241 NLRB 914 (1979), en-forcement denied 630 F.2d 1012 (4th Cir. 1980); but see Rochester GeneralHospital, 234 NLRB 253, 260 (1978). However, we note that in many in-stances it is difficult to infer from a feeble attempt at a particular methodof communication that a greater effort would have been ineffective.'0 We do not think it necessary that each and every employee be di-rectly within the reach of outside organizers or else an employer is guiltyof an 8(aXl) violation for prohibiting outsiders from soliciting on itsproperty. However, the issue of whether a certain percentage of an em-ployer's work force must be directly accessible is not before us in thiscase. But see The Falk Corporation, 192 NLRB 716, 723 (1971).Neither was the avenue of off-premises meetingswith employees sufficiently shown to be unavail-able to the Union. As noted above, the Union heldtwo major organizational meetings off the shoppingcenter premises. Koenig testified that the firstmeeting was attended by about 15 percent of theemployees, but the second meeting generated only5-percent attendance. The Administrative LawJudge found that off-premises meetings were not aviable channel of communication because of "thewide geographical dispersal of the employees, thenecessity to hold such meetings early in the morn-ing before store opening time or late at night afterstore closing time, the high cost of and nationalpolicy to economize upon use of gasoline, and thedemonstrated inefficacy of such attempts." In ouropinion, the Administrative Law Judge's rationaleis deficient in several important respects. First, it isirrelevant that these meetings would necessarilyhave to be held before or after work. The Boardhas stated that the test established in Babcock &Wilcox is "not one of relative convenience."s' Themere fact that it may be inconvenient for employ-ees to meet with the Union before or after workdoes not mean they are beyond the reach of rea-sonable efforts to communicate with them in thismanner. Second, as noted above, there is no evi-dence that the employees in fact live in a widelydispersed geographical area. Thus, even if the costof gasoline and Federal energy policy can be con-sidered relevant considerations in this case, whichwe doubt, no showing of prohibitive expense toemployees or the Union has been made. Finally,the Administrative Law Judge's reliance on thefact that the meetings the Union did not hold werepoorly attended is misplaced, since there is no indi-cation in the record that the distance and timeproblems alluded to were actually responsible forthe sparse turnout.32In our opinion, the mere factthat the meetings were poorly attended does notnecessarily mean that such an avenue of communi-cation is "unavailable" under Babcock & Wilcox.Without more, it might just as easily be true thatthe employees here were not interested in organiz-ing under the auspices of this Union, especiallysince the number of participants decreased after thefirst meeting.Accordingly, we would dismiss this part of thecomplaint since there is no evidence that the em-ployees live in inaccessible areas, that the Unionthrough reasonable efforts could not have obtained3S Monogram ModeL Inc, 192 NLRB 705. 706 (1971).3' We note that the Union ascribed the lack of attendance and discon-tinuance of these meetings to reasons other than those cited by the Ad-ministrative Law Judge. Koenig testified that "the problem was thatpeople were afraid to attend meetings."515 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe names and addresses of employees, or thatunion meetings outside the shopping center proper-ty were not an available method of communica-tion.33Under these circumstances, the GeneralCounsel has not proven that Respondents' employ-ees are beyond the reach of reasonable efforts tocontact them outside the shopping center.Moreover, even assuming that the evidence wassufficient to warrant a finding that the employeescould not be reached outside the shopping centerpremises, we would not find a violation of Section8(a)(1) here, since the evidence also shows that theemployees in any event were not denied the rightto receive information concerning their right to or-ganize. As noted by our colleagues, Babcock &Wilcox teaches that, when employees are indeedbeyond the reach of union efforts to communicatewith them off the employer's premises, the employ-er's right to exclude nonemployees must "yield tothe extent needed to permit communication of in-formation on the right to organize"34and, as notedby the Supreme Court in Central Hardware Co. v.N.L.R.B., "the 'yielding' of property rights [re-quired] is both temporary and minimal."35 TheUnion here was able to distribute its literature onthe shopping center premises without interferenceas long as it confined such distribution to the park-ing lot in front of Respondents' store. Since we be-lieve, contrary to the Adminstrative Law Judge,that the evidence supports a finding that the Unionwas sufficiently able to identify Respondents' em-ployees and communicate with them in thismanner, we find that reasonable access to the shop-ping center property was in fact made available tothe Union. Therefore, Respondents did not violatethe Act by prohibiting distribution on thesidewalks, since this proscription did not interferewith the employees' Section 7 rights. For this addi-tional reason, an affirmative order granting accessto the sidewalks is unnecessary and inappropriate.With respect to the Union's ability to identifyemployees, contrary to the Administrative LawJudge's conclusion, the record indicates that theUnion was able in most instances to identify anddistinguish Respondents' employees from its cus-tomers. Although some of the Woolco store em-ployees are part-time employees and report towork at or around 5:30 p.m., most of Respondents'employees arrive for work before the store opensat 9:30 a.m. The majority of these employees arriveabout 10 minutes before opening and the remain-sa We do, however, agree with the Administrative Law Judge and ourcolleagues that communication through billboards, newspapers, radio,television, and the like was unreasonably burdensome and of questionableeffect.S4 351 U.S. at 112."s 407 U.S. 539, 545 (1972).der, mainly office employees, report between one-half hour and 45 minutes before opening. Althoughthe entrance is locked prior to the store opening,Respondents' security guard opens it so that em-ployees may enter. At closing, the doors arelocked, the lights dimmed, and customers are askedto leave. All employees, including the part-timeemployees reporting at 5:30 p.m., remain in thestore for some minutes until all customers have left.The employees then leave through the main cus-tomer entrance. The union organizers themselvestestified that they were able to identify the employ-ees. Ronald Shannon, who passed out literature onOctober 7, 1979, testified that he and his compan-ions began passing out this literature at or about7:45 or 8 a.m. to people entering the store. He testi-fied that the union organizers "would approachthem and give them our literature right in the park-ing lot." Shannon further testified that he was ableto identify these individuals as Respondents' em-ployees "[b]ecause they were there early, and someof them had what looked like Woolco smocks." Fi-nally, Shannon testified that, after the police re-quested the organizers to confine their distributionof literature to the parking areas, and as customersbegan to arrive, "we handed out literature to thecustomers, as well as to the employees."36UnionPresident Koenig testified that some of the employ-ees were distinguishable since they "wore a uni-form [smock]" with "Woolco" on it. He futherstated that, since the store did not open until 9:30a.m., "I must assume that the earlier people goingin were employees."From the foregoing testimony by the GeneralCounsel's own witnesses, it is clear that many ofRespondents' employees could be, and were in fact,identified by the union organizers and were offeredliterature. Under these circumstances, that theUnion may have abandoned its distribution cam-paign after only two attempts and without reachinga substantial number of the employees is irrele-vant.37What is important is the fact that, to theextent that Respondents acquiesced in the Union'ssolicitation and distribution of literature on theshopping center property, an accommodation of3e It appears that, despite its asserted concern over wasting literatureon nonemployees, the Union intended to convey its message to customersalso. Union President Koenig at one point in his testimony made refer-ence to the fact that organizer Michael Lorenzo was handing out litera-ture to individuals disembarking from a bus from "the Senior CitizenHousing Project."" The evidence indicates that distribution of literature was abandonedfor reasons other than any inability to identify employees. Koenig testi-fied that, in his opinion, this organizational method was of "limitedvalue" and that "the whole point of, or half of the point of handbilling isto show the people that we could be there to hand out these handbillsand there is nothing to be afraid of." Koenig also testified that, with itslimited attempts at contacting employees, the Union reached 25 to 30percent of Respondents' work force.516 AMERON AUTOMOTIVE CENTERSthe conflicting rights referred to in Babcock &Wilcox was reached.38Thus, a finding that Re-spondents violated Section 8(aX1), and an order re-quiring Respondents to permit distribution in otherareas, cannot legitimately be justified on theground that the Union will otherwise be unable toreach employees with its message and is, therefore,inappropriate.39Recently, the Supreme Court had occasion in an-other context to comment on the balancing of theright of employees to receive the union messageagainst the employer's or property owner's right toprohibit nonemployee solicitation on its premises.In Sears, Roebuck & Co. v. San Diego County Dis-trict Council of Carpenters,40the Court stated:While Babcock indicates that an employer maynot always bar nonemployee union organizersfrom his property, his right to do so remainsthe general rule. To gain access, the union hasthe burden of showing that no other reason-able means of communicating its organization-al message to the employees exists or that theemployer's access rules discriminate againstunion solicitation. That the burden imposed onthe union is a heavy one is evidenced by thefact that the balance struck by the Board andthe courts under the Babcock accommodation's In May Department Store Company d/b/a Meier d Frank Ca, 198NLRB 491 (1972), respondent did not interfere with leafleting by nonem-ployees at its employee entrance on the shopping center property. TheBoard, in reversing the Trial Examiner, dismissed the complaint, statingthat "we do not believe there exist any extraordinary circumstanceswhich necessitate additional union access to the Respondent's facilities...." (Emphasis supplied.) The Administrative Law Judge distin-guished this case on the ground that, here, the employees do not havetheir own entrance and thus cannot be identified. Since we do not agreewith his finding concerning identification, any material distinction be-tween May Department Store Company and the present case vanishes.3" As noted above, we agree with our colleagues that Respondentshave applied a nonemployee no-solicitation rule in a discriminatorymanner. However, we do not believe that this finding alone is sufficientto warrant an order affirmatively requiring that Respondents permit non-employee union solicitation on its sidewalk or anywhere else. In Babcock& Wilcox, 351 U.S. at 112, the Court held that an employer's propertyrights must "yield to the extent needed to permit communication of infor-mation on the right to organize." (Emphasis supplied.) In our view, thislanguage and the context in which Babcock & Wilcox was decided indi-cate that property rights need not yield to Sec. 7 rights in these caesabsent a showing of necessity; namely, that no reasonable alternativemethod for communicating with employees exists. A finding that an em-ployer has discriminated with respect to those whom it has grantedaccess to its property does not address the issue of whether access isneeded and, therefore, cannot justify the granting of such ccess. More-over, such a remedy in effect creates a right which did not initially exist,thereby punishing the employer for past transgressions rather than reme-dying the unfair labor practice. Accordingly, we believe that, in order toremedy the discriminatory enforcement of its nonemployee no-solicitationrule, Respondents should be required only to cease and desist from apply-ing the rule in a discriminatory manner, thereby permitting union accessto the same extent, if any, that nonunion solicitation is permitted. In thislimited respect, we agree with the Order mandated by our colleagues.4o 436 U.S. 180 (1978).principle has rarely been in favor of trespas-sory organizational activity.41The Court also noted that the right to access hasgenerally been denied "except in cases involvingunique obstacles to non-trespassory methods ofcommunication with the employees,"42and reviewof the Board decisions since Babcock & Wilcox sup-ports the Court's assessment.43We fear, however,that the Board has recently begun to alter long-standing case law which has presumed to leaveunions and employees to their own devices with re-spect to organization absent unique or extraordi-nary circumstances warranting special treatment.We are unaware of any claim that the conventionalmethods of communication utilized successfully byemployees and unions in the past are, as a generalrule, no longer viable today. Yet our colleagues, bydiluting or ignoring the appropriate standard ofproof while paying little more than lip service tothe criteria applied in previous cases,44have effec-tively paved the way for claims that an employerhas violated Section 8(a)(1) any time conventionalmethods of organization are inconvenient and evenwhen, as here, such methods are abandoned forreasons admittedly unrelated to the claim that theseavenues are insufficient to permit the union toreach employees.We are as concerned as our colleagues and theAdministrative Law Judge that suburban shoppingcenters not "assume the character of Act-free en-claves" insulating employers and preventing em-ployees from receiving important information ontheir Section 7 right to organize. We also recognizethat, in attempting to balance the legitimate rightsof both the employer and its employees, reasonableminds may differ as to the weight to be accordedthe numerous factors which must necessarily beconsidered. Nevertheless, we believe that the cir-cumstances herein, far from presenting any argu-ably "unique obstacles to non-trespassory methodsof communication,"45merely evidence logistical41 Id. at 205.4s Id. at 205-206, fn. 41, citing N.LR.R v. S d H Grossinger's Inc., 372F.2d 26 (2d Cir. 1967), and N.LR.R v. Lake Superior Lumber Corpora-tion, 167 F.2d 147 (6th Cir. 1948), enfg. 70 NLRB 178(1946).4" Compare cases cited in fnt 5 and 6, upmra, with Rochester GeneralHospital, 234 NLRB 253 (1978); Dexter Thread Mils Inc. d/b/a LeeWards, 199 NLRB 543 (1972); May Department Store Company, d/b/aMeier d Frank Ca, 198 NLRB 491 (1972); The Falk Corporation, 192NLRB 716 (1971); Monogram Models Inc, 192 NLRB 705 (1971). Butsee Scholle Chemical Corporation, et aL, 192 NLRB 724 (1971), enfd. 82LRRM 2410, 70 LC 113,341 (7th Cir. 1972).4' See Hutzler Brothers Company, 630 F.2d 1012 (4th Cir. 1980), wherethe court denied enforcement because of the absence of evidence in sup-port of the Board's finding that alternative methods of communicationwere unvailable to the union in that case.4s Sear. Roebuck & Co. v. San Diego County District Council of Car-penters, 436 U.S. at 205-206, fn. 41; see also Giant Food Markets Inc. v.N.LR.B., 633 F.2d 18 (6th Cir. 1980).517 DECISIONS OF NATIONAL LABOR RELATIONS BOARDproblems common to many if not all organizationcampaigns, whether the employer involved doesbusiness at a relatively small, unenclosed, shoppingcenter,46a factory,47a hospital complex, or similarlocations.48In reaching the result here on the scantevidence presented, we fear that our colleagueshave, at the very least, paved the way for a broad"shopping center exception" to the general rulethat an employer may prohibit nonemployee unionsolicitation on private property. We, therefore, dis-sent.46 We need not express any opinion aa to whether a different resultherein would obtain if Respondents' premises were located in an enclosed"mall" facility.47 See, e.g., Dexter Thread Mills d/bl/a Lee Wards, 199 NLRB 543(1972); Monogram Models Inc., 192 NLRB 705 (1971).48 Rochester General Hospital, 234 NLRB 253.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.The Act gives employees the following rights:To engage in self-organizationTo form, join, or assist any unionTo bargain collectively through repre-sentatives of their own choiceTo engage in activities together for thepurpose of collective bargaining or othermutual aid or protectionTo refrain from the exercise of any or allsuch activities.WE WILL NOT maintain in effect, announce,assert, enforce, publish, display, disseminate,communicate, or threaten any total ban onlawful organizational solicitation under theAct by our employees on our premises.WE WILL NOT discriminatorily apply or en-force, against employees or nonemployeeunion representatives, any rule forbidding so-licitation on our premises.WE WILL NOT maintain in effect and enforce"Woolco Policy Number 3G" pertaining to so-liciting or any other policy, rule, regulation, orrequirement totally forbidding solicitation byany nonemployee at all times and on all partsand portions of our premises.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce employees inthe exercise of rights guaranteed in Section 7of the National Labor Relations Act.WE WILL rescind and annul any and all pro-hibitions of lawful organizational solicitationunder the Act by our employees on our prem-ises.WE WILL rescind and annul "Woolco PolicyNumber 3G" pertaining to soliciting by non-employees or outside persons.WE WILL permit our employees to engage inorderly solicitation on behalf of a union orunions during nonworking time on all portionsof our premises except sales floors and auto-motive services shops while they are open tocustomers.WE WILL permit nonemployees, includingunion representatives, to engage in orderly or-ganizational solicitation of our employees,lawful under the Act, on our sidewalks andparking areas.AMERON AUTOMOTIVE CENTERS, ADIVISION OF KELLY-SPRINGFIELDTIRE Co.; F.W. WOOLWORTH COM-PANY D/B/A WOOLCO DIVISIONDECISIONPRELIMINARY STATEMENT; ISSUESTANLEY N. OHLBAUM, Administrative Law Judge:This consolidated proceeding' under the National LaborRelations Act, as amended, 29 U.S.C. § 151, et seq. (Act),was heard before me in Hauppauge and Brooklyn, NewYork, on 14 hearing days between April 18 and August16, 1979, with all parties participating throughout bycounsel or other representative and afforded full oppor-tunity to present evidence, arguments, proposed findingsand conclusions, and briefs, which, after unopposed timeextensions on applications of counsel, were receivedfrom the General Counsel and counsel for Respondents-Employers on September 28, 1979.2Record and briefshave been carefully considered.Cases 29-CA-6676-1 and 29-CA-6676-2: order of consolidation andcomplaint dated November 30, 1978, growing out of charges filed onSeptember 20, 1978; Case 29-CA-6736: complaint dated December 29,growing out of charge filed on October 18, 1978; Case 29-CA-6823 and29-CA-6914: order of consolidation and complaint dated February 28,1979, growing out of charges filed on November 30, 1978, and January 8,1979; Cases 29-CA-7015 and 29-CA-7053: order of consolidation andcomplaint dated April 13, growing out of charges filed on February 16and March 2. 1979; Case 29-RC-4321: Regional Director's March 23,1979, supplemental decision on objections, order consolidating cases, andreferring for hearing, and notice of hearing, arising out of August 28,1978, petition, subsequent decision and direction of election, four Novem-ber 14, 1978, elections, and November 21, 1978, objections by petitionerUnion to conduct affecting election results.' A subsequent letter, dated October I and received on October 11,1979, commenting upon the General Counsel's brief, was received fromContinued518 AMERON AUTOMOTIVE CENTERSIn view of the settlement among the parties of allother issues on June 22, 1979, and my order on that dateapproving the same and severing the settled issues,3 thesole remaining issue for determination here is the propri-ety of Respondents' no-solicitation rules and their appli-cation, which are alleged to have been violative of Sec-tion 8(aXl) of the Act.Upon the entire record and my observation of the tes-timonial demeanor of the witnesses, I make the follow-ing:FINDINGS AND CONCLUSIONSI. JURISDICTIONAt all material times, Respondent Ameron AutomotiveCenters, a Division of the Kelly-Springfield Tire Co.(Ameron), has been and is a Missouri corporation, withprincipal office and place of business in St. Louis, Mis-souri, and other places of business throughout the UnitedStates, including Rocky Point, Patchogue, Bridgehamp-ton, Riverhead, and Lake Ronkonkoma, Long Island,New York, engaged in the sale and distribution of auto-motive equipment and supplies and related products, andin automotive repairs. During the 12-month period im-mediately antedating issuance of each of the complaintsherein, representative periods, said Respondent has, inthe course and conduct of its said business, derivedtherefrom gross sales revenues exceeding $500,000.During the same period, said Respondent has also, in thecourse and conduct of its said business, purchased andreceived delivery of other goods and materials valued inexcess of $50,000, directly in interstate commerce fromStates of the United States other than those where Re-spondent's receiving places of business are respectivelylocated.At all material times, Respondent F. W. WoolworthCompany, doing business as Woolco Division (Woolco),has been and is a New York corporation, with principaloffice and place of business in the county, city, and Stateof New York, and other places of business throughoutthe United States, including Rocky Point, Patchogue,Bridgehampton, Riverhead, and Lake Ronkonkoma,Long Island, New York, engaged in the retail depart-ment store business and in sale and distribution of mer-chandise offered for sale therein. During the 12-monthperiod immediately antedating issuance of each of thecomplaints herein, representative periods, said Respond-ent has, in the course and conduct of its said business,derived therefrom gross sales revenues exceeding$500,000. During the same period, said Respondent hasalso, in the course and conduct of its said business, pur-chased and received delivery of merchandise, goods, andmaterials valued in excess of SS50,000, directly in inter-state commerce from States of the United States otherRespondents-Employers. Its contents having been noted, that letter isbeing filed with the briefs and record.' The order and settlement stipulation of June 22, 1979, are incorporat-ed into the record as Jt. Eah. I of the parties. A June 22 letter fromcounsel for the General Counsel to Paul R. Kreshon and a July 12 letter(with attached signed stipulation) from counsel for the General Counselto me, are incorporated into the record as Judge's Exhs. 2 and 3.than those where said Respondent's receiving places ofbusiness are respectively located.At all material times, Respondents Ameron andWoolco have jointly operated the retail automotive de-partments located in Respondent Woolco's facilitiesthroughout the United States, including those in RockyPoint, Patchogue, Bridgehampton, and Riverhead onLong Island, New York, and have been and are joint em-ployers of the employees employed in said automotivedepartments.I find that at all material times Respondents Ameronand Woolco have each been and are employers engagedin commerce and in operations affecting commercewithin the meaning of Section 2(2), (6), and (7) of theAct; and that at all of those times Charging Party-Peti-tioner Union has been and is a labor organization' as de-fined in Section 2(5) of the Act.II. THE ALLEGED UNFAIR LABOR PRACTICESAs has been indicated, the sole remaining issue here isthe propriety of Respondents' no-solicitation policies andpractices. These will be addressed following a prelimi-nary review of the situation and circumstances underwhich they were and are being applied.A. Facts as Found1. Description of Respondents' premises, the"Malls" in which located, areas which they serve,access routes, Respondents' employees' homelocations, and related factsSince the parties agree5that Respondents' five afore-mentioned business premises and their "mall" configura-tions are "substantially similar," only Respondents'Rocky Point premises-the specific characteristics ofwhich were developed in detail at the hearing-needhere be described. It may accordingly, as indicated bythe parties, be assumed that, except to the extent specifi-cally otherwise pointed out, the description of RockyPoint holds materially true for Respondents' other fourLong Island locations as well.Respondents Ameron and Woolco, linked since around1962 by nationwide agreement under which Woolco li-censes Ameron to operate automobile accessory andrepair departments in conjunction with and at the samehours as Woolco's retail sales stores, operate 378 branchfacilities with around 2,600 employees. Under the termsof the license (G.C. Exh. 75, p. 4, art. 8), Woolco re-serves the right to direct the manner in which the auto-motive departments are operated, including the right tocause the dismissal of any Ameron employee and theright to promulgate and enforce Woolco rules and regu-lations (id., art. 9). Respondents' departmentstores/automotive centers are located within shopping"malls" containing other retail establishments. The ap-4 Although denied in Respondent's answer, I so find based on uncon-troverted credited testimony of the General Counsel's witness, Koenig, aswell as the Board's certification of Charging Party as a labor organiza-tion.8 Resp. br., p. 5; O.C. br., p. 27.519 DECISIONS OF NATIONAL LABOR RELATIONS BOARDproximate sizes of the "malls" of which Respondents'premises here chiefly involved form a part are:Mall LocationRocky PointPatchogueBridgehamptonRiverheadMall Size (apx. sq. ft.)871,200 (20 acres)522,720 (12 acres)566,280 (13 acres)958,320 (22 acres)The foregoing four malls located in, forming part of, orserving dispersed surburban or semirural (according toRespondent Woolco's Long Island District Manager Ei-tapence, "very rural") communities, are unfenced (exceptpossibly in some rear areas) and approached and left byway of entrances/exits or accesses/egresses from vehicu-lar highways or secondary roads; for example, the RockyPoint mall has a two-lane entrance/exit from/to NewYork State Route 25A, as well as two two-lane easterlyaccess/exit points from/to Rocky Point Road (Resp.Exh. 22), each open 24 hours per day and each with astop sign only for traffic exiting from the mall.6There isno sentry or guardhouse or post at any mall access point.Very few persons, including employees, come to themall other than by automobile;' the malls contain largevehicular parking areas-at Rocky Point, for 1,200 cars(id.), not only in the central mall but also extendingaround the entire perimeter of the buildings, includingsides and rear, and unearmarked for customers of specificstores or businesses. Approximately 2,000 customers pa-tronize Respondents' Rocky Point store each weekday;4,000 each Saturdav and each Sunday; and on holidaysfar more.8Normally, Woolco customer traffic is heaviestat opening time of the stores (9:30 a.m.; 10 a.m. in Octo-ber 1978), lunchtime (11:30 a.m.-1:30 p.m.), and after 7p.m.; Ameron customer/automotive traffic is sporadicthroughout the day and evening.Respondents' leased building at Rocky Point is 1 ofabout 30 buildings or stores and by for the largest singlestructure (over 93,000 square feet, about 379 feet long by250 feet deep, irregular) on that mall. Although it hastwo levels, customer sales are restricted to the streetlevel. The Ameron automotive area (accessories andshop) is located as a sort of wing at the street level ofthe northwesterly corner of the building structure (Resp.Exh. 22), with its own bay entrance on the north as wellas an interior entrance through the Woolco store. In ad-dition to that exterior entrance, there are three other cus-tomer outside entrances to Respondents' Rocky Pointbuilding, all at street level-the main entrance (easterlyside of building, about 260 feet from the Route 25A mallentrance and about 600 feet from the Rocky Point Roadmall entrance (see Resp. Exh. 22, scale 1":50'), the en-trance to Woolco's Harvest House public restaurant(easterly side of building), and the entrance to theWoolco garden center (northerly side of building). Re-m Patchogue and Riverhead malls likewise each have three vehicularaccesa/exit points, while Bridgehampton (employing as many as over 100employees seasonally) has only one (from/to N.Y. S. Route 25, SunriseHighway.Port Jefferson, the nearest railroad station to Rocky Point, is about10 miles distant.I Estimates of Respondents' Rocky Point Woolco Assistant GeneralManager Zimmerman.spondents' structure consists basically of the followingsegments: by far the largest part, Woolco department-store retail sales area, including its garden center; theWoolco public restaurant, known as Harvest House; andthe Ameron automotive accessories and repair shop.There is a public sidewalk at least at the front of thebuilding (main entrance and Harvest House restaurantentrance).9In its Rocky Point building (as well as its other loca-tions), Respondent Woolco operates a public restaurant(approximately 25 by 28, with tables, booths, andcounter, total capacity 89-99 with waiter/waitress serv-ice), known as Harvest House, with an exterior entrancefrom the front sidewalk and exit through the Woolcoretail sales store, open to public and employees alike. Re-spondent Woolco's Harvest House restaurant at RockyPoint generates approximately 10 percent of its profitthere, as an operating department of that store, with itsregular employment and other store policies applicablethere as in all other departments. There is no sign ornotice anywhere in Harvest House (or elsewhere in anypublic portion of Respondents' premises) in any way re-stricting or limiting access, entrance to, or use of thatrestaurant, or any activity therein, to or by only custom-ers, employees, or other persons. In other words, Har-vest House is a public restaurant ostensibly open to allmembers of the public without restriction. There areother public restaurants, not owned or operated by eitherRespondent, within each mall.Respondents regularly employ a total of 600 to 800employees at the 510 locations on Long Island whichhave been mentioned, with 100 to 130 at each location(about 119 at Rocky Point), of whom (Rocky PointWoolco) approximately 80 percent are female. Employ-ees are not required to wear distinctive uniforms or garbwhen entering or leaving the Woolco or Ameron storeor shop, although more than half wear (sometimes underoutercoats) or carry smocks-without distinctive storename or symbol-entering or leaving, and employees arerequired to wear two badges-one with Woolco and theemployee's name (usually only the first name, with a lastinitial only) and the other a Woolco promotionalbadge-as well as distinctive garb" only while at workwithin the store or automotive shop. Most (60-70 per-cent) employees arrive at the store at or around 9:20a.m.-about 10 minutes before the 9:30 a.m. store open-ing time,'2the remainder (e.g., office employees) one-half hour to 45 minutes before store opening. Employeesare required to enter and leave through the main (i.e.,front) entrance to the store; customers may enter orleave through any entrance/exit. Employees are allowedI hour for lunch or dinner (45 minutes on Sunday),which they may take anywhere (on premises in HarvestHouse restaurant-at a 10-percent discount, or in em-ployees' lounge (use limited to employees and only soft' Patchogue has two customer entrances, and Riverhead and Bridge-hampton one each, all fronting on public sidewalks.'0Including Lake Ronkonkoma." Salespersons, a greenish-acquamarine smock; restaurant employees,a gold skirt with white blouse; mechanics, work trousers with grayishshirt; manager, dres slacks with shirt and tie." In October 1978, store opening time was 10 am.520 AMERON AUTOMOTIVE CENTERSdrinks vended), or off premises), and a 15-minute breakeach 4 hours. (Not all employees have the same hours,mealtimes, or breaktimes, although the "basic" employeelunchtime is from noon to I p.m.) Employee cars displayno identifying name, emblem, or mark; and, althoughthere are two specially designated areas for employeeparking,1' those areas are not restricted to employees,and in actual practice employees park elsewhere aswell-with no signs forbidding such parking. At 9:20p.m. a loudspeaker announcement is made that the storewill close in 10 minutes. At 9:30 p.m. a loudspeaker an-nouncement is made that the store is closed, lights aredimmed, and customers are requested to leave. The fullcomplement of employees-around 30 to 45 (60 or 70 onweekends) or so at Rocky Point, not necessarily thesame as reporting in the morning, and about 30 percentof whom (employees leaving at night) are part-timerswho reported around 5:30 p.m. and only about 10-15percent full-timers 4-leave some minutes later.2. Respondents' employees' union organizationalsolicitational attempts, Respondents'countermeasures, and related factsFollowing earlier expressions of interest in the summerof 1978 from an Ameron employee, union organizationalactivities commenced in mid-August 1978 at all of Re-spondents' Long Island locations here involved, followedby later August union request for recognition andAugust 28, 1978, petition to the Board for election andcertification on behalf of certain Woolco/Ameron em-ployees.The employees' and Union's efforts to organize wereeffectively thwarted through the Union's inability toconvey its message to Respondents' employees becauseof their presumably relatively distant geographic com-muting dispersal from Respondents' locations; its exclu-sion from all portions of Respondents' premises, includ-ing its public restaurant, employees' lounge, and evensidewalks; its inability to identify or distinguish employ-ees from customers entering or leaving Respondents'building or even the mall; the unfeasibility of stoppingvehicles at mall entrances for employee identification andmembership recruitment purposes; its inability to ascer-tain employees' names and addresses, and in any eventthe unfeasibility as well as undue expense of contactingindividual employees over a widely dispersed commutingarea; and the prohibitive expense as well as other imprac-ticability of advertising by mass communicational media(television, radio, and newspapers). When handbillingwas attempted on October 7 on the public sidewalk out-side of Respondents' Rocky Point premises, Respond-ents' managers threatened arrest, summoned the police,and, although they did not actually confiscate the hand-bills from employees (and others) entering the store, theyat least invited surrender thereof into their hands and dis-carding into trashcans emplaced for that purpose. Hand-billing, ineffectively attempted thereupon, but on policesuggestion confined to parking areas, was shortly there-" I.e., north of Respondents' building, adjacent to Route 25A, andsouth of the "Car Wash" northeasterly from Respondents' building." About 60 percent of Respondents' Rocky Point employees reportbefore morning store opening. Regular employees work an 8-hour shift.after abandoned as fruitless; and in February 1979 againresulted in the police being summoned and indicating itshould be confined to parking areas. On October 30, Re-spondents dispatched to the Union a telegram calling at-tention to its rule forbidding "soliciting ...by any out-side person, organization, or organization representativeamong the selling and nonselling employees on the prem-ises of this store at any time" and threatening that viola-tions thereof would be considered to be "criminal tres-passing" (Resp. Exh. 1). At the same time, Respondentsissued their own antiunion propaganda, urging their em-ployees not to join the Union, and calling attention tostore closings because of excessive operational costs, aswell as the alleged compelled obligation of unionizedemployees to strike upon penalty of fines (G.C. Exhs. 22and 23). The Union held organizing meetings, during itscampaign, at a motel about 20 miles distant from RockyPoint, as well as at a location 10 miles distant, but eachwas poorly attended. Organizational literature affixationto parked vehicles had been abandoned as impracticablebecause of the large volume of cars streaming throughand scattered throughout the mall parking areas withoutany way of distinguishing employees' from customers'cars. According to Respondents' Long Island districtmanager, Eitapence, Suffolk County on Long Island,New York-in which Respondents' premises here are lo-cated-has very little mass transportation, and he esti-mates that 90 percent of their employees drive to andfrom work.3. Availability of mass communicational media forunion organizational purposesTelevision, radio, newspaper, and billboards exist onLong Island and are, theoretically, purchasable for unionorganizational purposes. Uncontradicted testimony byUnion President Koenig establishes that not only hassuch newspaper advertising been ineffective, but that itscost, as well as the cost of other mass communicationalmedia, is prohibitive:MediumLocal newspaperRadioTelevisionCost$4000 per day for1/2-page advertisements$900 per minute (primetime,with signed contractualobligation)S6,000-S8,000 per minute(primetime), plus as much as$10,000I" Notwithstanding this uncontroverted testimony of Koenig, therecord otherwise establishes that advertising cost in Pennysaver News, aRocky Point publication, in August 1979 was at the rate of S3 or $4 for15 words of cl/atfled advertising (Reap. Exh. 27, p. 2); and in SuffolkLife, another local publication, in July 1979 at the rate of $9.90 "regional-ly" or $17.95 for "4 regions" for the first 10 words of casskd~ "wantads" (Reap. Exh. 28, p. 16). There is no showing as to the cost of full orpartial page (unclassified) advertising in either of these publications.521 DECISIONS OF NATIONAL LABOR RELATIONS BOARDprogram production cost. 6B. Further Findings, Resolution, and Rationale1. Disparate application of Respondents' no-solicitation rulesCredited testimony'7establishes that, notwithstandingits purportedly total ban on solicitation by "any outsideperson, organization or organization's representative"(Resp. Exh. 16, par. 3G), Respondents have tolerated orsanctioned, and beyond that their supervisory personnelhave on occasion themselves participated in, such alleg-edly proscribed solicitation. Thus, while Respondentstake the position that their ban against solicitation by"any outside person, organization or organization's repre-sentative" applies to their sidewalks as well as their storeand shop premises, Woolco Rocky Point Assistant Man-ager Zimmerman concedes that as recently as thesummer of 1978 they permitted the sale of tickets ontheir sidewalks by the Knights of Columbus, as well as,in the fall of 1977, by the fire department and by a veter-ans' organization, in their parking lots abutting theirsidewalks. Such permitted use of Respondents' sidewalksis confirmed by Zimmerman's superior, Woolco RockyPoint Manager Turmel, as well as by Woolco LongIsland District Manager Eitapence. Beyond this, creditedtestimony of General Counsel witnesses Stasio and Pack-ard establishes that up to around Labor Day 1978 maga-zine sales solicitors regularly visited Ameron RockyPoint automotive shop premises, vending or solicitingsubscriptions for magazines, openly and in the presenceof Ameron Shop Manager Friedman, who himself wasobserved to purchase a subscription. At Respondents'Ameron Riverhead premises, during the summer of 1978,book solicitation among employees, in the presence ofAmeron Shop Manager Patton, was also observed byPackard, a manager-trainee there. Without explanationneither Friedman nor Patton was produced to disputethis testimony, which I credit. Furthermore, as crediblytestified to by Stasio and Lada (former Ameron mechan-ics at Rocky Point), not only were magazines and maga-zine subscriptions openly vended among Respondents'personnel in the automotive shop at Rocky Point, butalso, regularly and openly in the presence of supervisorypersonnel, clothing, tools (perhaps as often as everyweek), and stereo equipment; and although it was notuntil January 1979 that Ameron District Manager Anas-tasio-who prior to then had without demur witnessedsuch solicitations and purchases taking place, as well asRocky Point Shop Manager Romines-was observedtelling a tool salesman not to solicit, even after that such"outside person" solicitation, sales, and purchases never-theless continued within the shop. Moreover,coffee/sandwich/cigarette solicitation/sales by an "out-'6 No data were supplied covering the cost of billboard advertising,although Respondents' surrebuttal witness, Eitapence, testified that thenearest billboard to Rocky Point is on Route 25 (not, it is to be noted, onRoute 25A, which leads to that store), about a mile away. In the absenceof evidence to the contrary, there is no reason to suppose or assume thatsuch advertising would be effective, practical, or economically feasible,for union organizational purposes here.' General Counsel witnesses Stasio, Packard, and Lada; Respondents'witnesses Zimmerman, Eitapence, and Turmel.side person" to Ameron Rocky Point mechanics alsotook place in the fall of 1978 or possibly even in January1979, at times within the shop itself.'sI credit GeneralCounsel witness Lada's testimony, in preference toAmeron Rocky Point Shop Manager Romines' indistinctrecollection, that when the driver of the coffee truckasked Romines if he could come in daily to vend hiswares, Romines replied, "Sure, no problem." Indeed, tes-tifying as Respondents' witness on surrebuttal, Rominesconceded that when his mechanics asked him if theycould make purchases from the truck (or trucks-accord-ing to Romines there were two) in the shop, Romines re-sponded, "I don't see any reason why not," and they did.Concerning the solicitation and sales of tools to the me-chanics, although Romines conceded that he had, at leastfor some weeks after his advent as Ameron Rocky Pointshop manager in mid-September 1978, permitted solicita-tion and sales to mechanics there by tool salesmen, untillater instructed by District Manager Anastasio to stop it,I credit the testimony of the mechanics as above de-scribed, that they nevertheless thereafter continuedopenly to do so. Furthermore, as already indicated, with-out explanation Rocky Point Ameron Manager Fried-man, Romines' predecessor to September 1978, was notproduced to dispute in any way the mechanics' testimo-ny describing practices up to that time.From the foregoing it is apparent and I find that Re-spondents' application of their no-solicitation rule was ona selective basis and not universally as argued (but noteven so testified to by Respondents' own witnesses). It iswell established that disparate application of even an oth-erwise valid no-solicitation proscription, so as to pre-clude union organizational solicitation while permittingor sanctioning other solicitation, violates Section 8(aXl)of the Act. See Republic Aviation Corp. v. N.LR.B., 324U.S. 793, 803, fn. 10 (1945); Revere Camera Company v.N.L.R.B., 304 F.2d 162, 165 (7th Cir. 1962); N.LR.B. v.Hill & Hill Truck Line, Inc., 266 F.2d 883, 886 (5th Cir.1959); Rockwell International Corporation, 226 NLRB870, 875-876 (1976); The Contract Knitter, Inc., 220NIRB 558, 560 (1975); Mason & Hanger-Silas Mason Co.,Inc., 167 NLRB 894 (1967), enfd. as modified 405 F.2d 1(5th Cir. 1968); Wigwam Mills, Inc., 149 NLRB 1601,1608-10 (1964), enfd. 351 F.2d 591 (7th Cir. 1965);Bannon Mills, Inc., 146 NLRB 611 (1964); Peyton PackingCompany, Inc., 49 NLRB 828, 843-847 (1943), enfd. 142F.2d 1009 (5th Cir. 1944), cert. denied 323 U.S. 730(1944).It is accordingly determined that Respondents' dispar-ate application of their no-solicitation rule was and is inviolation of Section 8(aX1) of the Act.2. Respondents' no-solicitation rules applicable to itsemployees (as well as to nonemployees)a. WrittenCredited testimony,'gnot directly controverted, estab-lishes that right after Labor Day 1978, on the heels of's While Respondents showed that the coffee, etc., vendor also pur-chased tires from Respondents, this does not diminish the fact that the"outside" vendor did in fact solicit the mechanics.' General Counsel witnesses Stasio, Lada, and Packard.522 AMERON AUTOMOTIVE CENTERSthe inception of the Union organizing campaign atRocky Point, a sign2°was mounted on the automotiveservice shop desk there, tersely stating "NO SOLICIT-ING" or "NO SOLICITING ALLOWED." The signwas maintained there until shortly before the Board-con-ducted election of November 14, 1978. There was no tes-timony by any of Respondents' witnesses controvertingthis testimony, which I credit.Inasmuch as this blanket proscription of solicitation, atleast in its application to Respondents' own employees,was much too broad and sweeping, interdicting as it didall solicitation by employees, wherever carried out andeven during nonworking time and in noncustomer traf-ficked areas"2and while the store and shop were notopen for customer business, it was, under establishedlaw, clearly violative of Section 8(aXl) of the Act and itis so determined. See Republic Aviation Corporation v.N.LR.B., supra at 805; Mason & Hanger-Silas Mason Co.Inc. v. N.LR.B., 405 F.2d 1 (5th Cir. 1968); Jas E, Mat-thews & Ca v. N.LR.B., 354 F.2d 432, 440-441 andcases cited (8th Cir. 1965), cert. denied 384 U.S. 1002(1966); N.LR.B. v. Harold Miller, et al., d/b/a MillerCharles & Co., 341 F.2d 870, 873-874 (2d Cir. 1965);N.LR.B. v. United Aircraft Corp., 324 F.2d 128 (2d Cir.1963), cert. denied 376 U.S. 951 (1964); King Radio Cor-poration, Inc., 172 NLRB 1051, 1052-56 (1968), enfd. 416F.2d 569, 571 (10th Cir. 1969), cert. denied 397 U.S. 1007(1970); Bannon Mills, Inc., 146 NLRB 611 (1964).b. OralRespondent Ameron former Rocky Point mechanic,Stasio, testified that on September 16, 1978, WoolcoRocky Point Manager Turmel said to him, in the pres-ence of Ameron Manager Romines, "[I have] a fewchoice words for you .... If [I see you] so much astalking to any of [my] employees, or soliciting, inside oroutside of the store, [I will] have [you] out of there," towhich Stasio responded, "[You can't] talk to me likethat" and walked away. On cross-examination, however,Stasio seemingly professed inability to "recall" whetherTurmel limited his remarks to "working time." Accord-ing to positive testimony of Store Manager Turmel,however, he told Stasio-in the presence of Romines-that Stasio was not permitted to solicit on the premiseswhile at work or during working time and imposed noother restriction upon solicitation by Stasio.22 Testifyingon the same general topic, General Counsel witnessRenita Wolf, Ameron Rocky Point cashier/salesperson,testified credibly that within 2 weeks after she signed herunion authorization card (dated August 15, 1978), shewas told by Woolco Assistant Manager Zimmerman thatthe store did not want its employees to have anything todo with the Union and that any employee caught talking20 Variously descnribed as 8 inches by 11 inches (Stmio), 4 inches by 8inches (L.da), and 7 inches by 10 inches (Packard).st Even in noncustomer sales or service areas; cf. Goldblatt Bro. Inc.,77 NLRB 1262, 1263 (1948); May Department Stores Company, 59 NLRB976 (1944), enfd. 154 F.2d 533 (8th Cir. 1946), cert. denied 329 U.S. 725(1946); Marshall Field I Company, 98 NLRB 88, 98-99 (1952), modified200 F.2d 375 (7th Cir. 1952); McDonald's Corporation d/b/a McDonal'sof Paolo, 205 NLRB 404, 405 (1973).a" Although called by Respondent in surrebuttal, Romines did not tes-tify concerning this episode.about the Union during working time would be fired.General Counsel witness Lada, another former Ameronmechanic at Rocky Point, testified that toward the endof January 1979, while engaged in discussion in the shopwith customer-friend Oliva concerning union benefitsand desirability, Ameron District Manager Anastasio,who (with Ameron) Shop Manager Rominess) overheardthis, informed Oliva he could not solicit "in the shop orin the store," and escorted him out-after Oliva had ear-lier been distributing union literature (received by Olivafrom Lada). Finally, General Counsel witness Drossel, aformer manager-trainee at the Ameron auto shop atRocky Point, testified that at a supervisory staff meetingin October 1978 Respondents' supervisors were instruct-ed by Respondents' counsel, Christopher Hoey, to assurethat employees did not talk to union solicitors duringworking time.In the resulting somewhat blurred state of the recordon this particular topic, I do not consider that a findingthat Respondents orally forbade employee solicitation soas clearly to violate the Act, would be justified. To beginwith, it appears to me that the fair intendment and inter-pretation of the described remarks to Wolf and Lada wasthat Respondents thereby orally forbade employee solici-tation in their store or shop-both customer public salesand service areas-during those employees' working time,which is not violative of the Act. Peyton Packing Compa-ny, Inc., 49 NLRB 828 at 843-844 (1943), quoted withapproval in Republic Aviation Corp. v. N.LR.B., supra at803-804. Insofar as the conflict in testimony betweenStasio and Turmel on this subject is concerned, on testi-monial demeanor within the framework of the record asa whole, I prefer and therefore credit the testimony ofTurmel, who in this aspect impressed me as a more reli-able witness and possessed of better recollective capacitythan Stasio; and since in any event I would be unjustifiedin finding that the testimony of Stasio in this aspectclearly or substantially preponderates over that ofTurmel, the General Counsel has failed in this aspect tosustain the burden of proof and persuasion which are his.Cf. Administrative Procedure Act, 5 U.S.C. § 556(d);Consolidated Edison Ca v. N.LR.B., 305 U.S. 197, 229,230 (1938); Blue Flash Express, Inc., 109 NLRB 591, 592(1954); Attorney General's Manual on the AdministrativeProcedure Act 75 (1947).It is accordingly determined that it has not been estab-lished by substantial credible evidence upon the recordas a whole that Respondent in violation of the Act orallyforbade solicitation by its employees.'2a" According to eneral Counsel witness and former Ameron RockyPoint mechanic Kreshon, on November 13, 1978, at Respondents' River-head location (where he was then employed) he was told by Ameron Ri-verhead Manager Patton that if Kreshon went outside the shop to talk tounion representatives he could be fired, even though it was his day off.Kreshon further testified that when he asked Ameron Rocky Point Man-ager Romines on March 13 whether he could talk to former Rocky Pointmechanic Stasio-who had been terminated about 2 weeks before then-in Respondent's restaurant during lunchtime, Romines responded that hecould; and that, when Kreshon pressed further and asked if he could befired for doing so, Romines replied that he could not but that it would be"hard" on him and that he would be "watchedl]." It would not seem thateven if credited-and I would have difficulty in so doing since Kreshon,Continued523 DECISIONS OF NATIONAL LABOR RELATIONS BOARD3. Respondents' no-solicitation rules applicable tononemployeesa. Respondents' ruleWe come, then, to Respondents' proscription againstsolicitation by nonemployees, and its application here.24The rule in question is to be found in a printed state-ment of "Woolco Policy," seemingly revised in 1977(Resp. Exh. 16) and applicable in Respondents' establish-ments throughout the country. This companywide policystatement was and is posted in a 14 inch by 22 inchframe on Respondents' personnel bulletin board main-tained near their personnel office or in the employees'lounges, located in an area open only to employees, butnot elsewhere posted or made known to any employee,customer, or nonemployee at any other place in Re-spondents' stores or shops.25That rule or "policy" is asection "3" captioned "Some Special Instructions,"26is:Soliciting is not permitted by any outside person,organization or organization's representativesamong the selling or non-selling employees on thepremises of this Store at any time.For purposes of our consideration of this topic, it will beassumed-since Respondents have so applied and con-strue it-that this proscription against "solicitation" byoutsiders was intended to apply and applies not only tosolicitation by vendors selling merchandise in possiblecompetition with Respondents, but also to union mem-bership "solicitation."b. Generally applicable principlesThe generally applicable principles governing unionmembership solicitation upon an employer's premiseshave evolved and been laid down in numerous cases atthe Supreme Court and lower levels.The following guiding principles emerge from areview of controlling case law:1. Accommodation is required between an employer's"property rights" to exclude or inhibit union organiza-tional solicitation upon its premises, and employees' "or-who repeatedly experienced seeming difficulty in recollection withoutresort to earlier written statements and who impressed me as a generallyless than satisfactory witness---either of these alleged episodes falls clear-ly within the topic of employer oral proscription of employee solicitation,which is the only subject and issue here under consideration, all otheraspects of these proceedings having been disposed of by settlement as ex-plained above."4 Since Respondents' disparate application of that rule has alreadybeen considered, section II,B,I, supra, there is no need to rediscuss ithere.a5 Although there may be some question whether the poster in ques-tion was actually and visibly posted for employees, as claimed, prior tothe inception of the unionizational campaign in the late summer of 1978, 1find upon the basis of credited testimony of Respondents' witnesses Zim-merman and Eitapence that it was. It is, however, noted, that, althoughthe poster (Resp. Exh. 16) at the outset refers to a "Welcome to Woolco"booklet distributed to new employees and indicates the "policies andduties" set forth in the poster (Resp. Exh. 16) are derived from or expli-cated in the "Welcome to Woolco" booklet (O.C. Exh. 6), at least theno-solicitation "policy" set forth in the poster (Resp. Exh. 16, par. 3G) isnowhere to be found in the booklet (G.C. Exh. 6).2" It may be of interest to note that the "no solicitation" portion ofthese "special instructions," while in its terms beamed at and dealing withsolicitation by outsiders is nevertheless publicized only to employeesganizational rights" to engage in or to be the recipientsof such organizational solicitation. Neither of these"rights" is absolute, to automatic exclusion of theother. 22. Although employees have a presumed right-sub-ject to appropriate restrictions as to time, place, andmanner28_-to solicit on employer premises, nonemployeeorganizers may also, under certain circumstances,29havethe right to carry their organizing message to employeesthere.3. Distinct, although to an extent parallel,30legal prin-ciples apply to union solicitation on the premises of anemployer by nonemployee organizers as distinguishedfrom employees. 34. Resolution of the right of access of nonemployees toshopping malls and retail establishments thereon, undercurrent law,32requires the application by the Board ofthe "balancing" considerations referred to by the Su-preme Court in N.LR.B. v. Babcock & Wilcox Co., supra," Cf. NLR.B. v. Baptist Hospital Inc., 442 U.S. 773 (1979); BethIsrael Hospital v. N.LR.B., 437 U.S. 483, 492-493 (1978); Sears Roebuck& Ca v. Carpenters, 436 U.S. 180, 217 (1978); Hudgens v. N.L.RB., 424U.S. 507, 521 (1976); N.LR.R v. Magnavox Ca, 415 U.S. 322 (1974);Central Hardware Ca v. N.LR. ., 407 U.S. 539, 542-544 (1972);N.L.R.B. v. United Steelworkers of America [NuTone, Inc.], 357 U.S. 357(1958); N.LR.B. v. Babcock & Wilcox Ca, 351 U.S. 105, 112-113 (1956);N.L.R.B. v. Stowe Spinning Ca, 336 U.S. 226 (1949); Marsh v. Alabama,326 U.S. 501, 506 (1946); Republic Aviation Corp v. N.LR.B., supra,Thomas v. Collins, 323 U.S. 516, 533-538 (1945); N.LR.B. v. Jones dLaughlin Steel Corp., 301 U.S. 1, 43, 44 (1937); N.LR.B. v. United Air-craft Corp. and Whitney Aircraft Div., 324 F.2d 128, 130-132 (2d Cir.1963); Marshall Field & Ca v. N.LR.B., supra. N.L.R.B. v. Lake SuperiorLumber Corporation, 167 P.2d 147, 150-152 (6th Cir. 1948); N.LR.B. v.American Furnace Ca, 158 F.2d 376, 380 (7th Cir. 1946); N.LR.B. v.May Department Stores Ca, 154 F.2d 533 (8th Cir. 1946), cert. denied 329U.S. 725 (1946); N.LR.B. v. Cities Service Oil Ca., 122 F.2d 149, 151-152(2d Cir. 1941); Art Metals Construction Ca v. N.LR.B, 110 F.2d 148, 150(2d Cir. 1940); Scott Hudgens, 230 NLRB 414, 416 (1977); H & G Operat-ing Corp. d/b/a Raleigh Hotel supra. Employees' organizational rightsunder the Act include the right to be solicited. "[Slelf-organization can beand is severly hampered by lack of assistance from trained, full-time or-ganizers" Marshall Field & Company, supra. To the same effect, see BethIsrael Hospital v. N.LR.., supra, N.LR.B. v. United Steelworkers ofAmerica [NuTonc Inc.l, supra, N.LR.R v. Babcock v. Wilcox Ca, supraN.LR.B. v. S. & H. Grosinger's Inc, 372 F.2d 26, 29-30 (2d Cir. 1967).zs Beth Israel Hospital supra. N.LR.B. v. Baptist Hospital Inc, supra,Republic Aviation Corp., supra. Las Angeles New Hospital, 244 NLRB 960(1979).20 I.e., (I) where the employer's place of business is not located in rea-sonable proximity to established communities where a large portion ofthe employees reside, (2) normally efficacious and reasonably economicalchannels of public communication with the employees are not "readilyavailable," and (3) "the employer's [no-solicitation] notice or order doesnot discriminate against the union by allowing other distribution."N.LR.B. v. Babcock & Wilcox Ca, supra at 114 and 112. See also Mar-shall Field & Ca. supra at 379. Insofar as union organizational member-ship, including union "card" or other union representational designationdocumentation is concerned, such representational documentation prof-fers to solicited employees are looked upon by the Board as incidents of"solicitation" rather than as "distribution," so that its "solicitation" ratherthan "distribution" presumptional principles apply. The Rose Company,154 NLRB 228, 229, fn. 1 (1965); Stoddard-Quirk Manufacturing Ca, 138NLRB 615, 619, fn. 5, 620-621 (1962).SO Cf. Carolina Mills Inc, 92 NLRB 1141, 1142, 1149, 1168-69 (1951),enfd. 190 F.2d 675 (4th Cir. 1951); Giant Food Markets Inc., 241 NLRB727 (1979).3t N.LR.B. v. Babcock & Wilcox Ca, supra. See fn. 32, infra.32 Hudgens v. N.LR.B, supra, in effect renouncing its rationale inFood Employee, Local 390 v. Logan Valley Plaza Inc, 391 U.S. 308(1968), and reverting to and reemphasizing the continued vitality of itsprevious "balancing" test in N.LRB. v. Babcock & Wilcox Ca, supra.524 AMERON AUTOMOTIVE CENTERSand not resort to the Constitutional requirements of thefirst and fourteenth amendments, unless state as distin-guished from private action (i.e., restriction of access andorganizational activity) is involved.335. So far as retail sales establishments are concerned,total prohibition of solicitation-by employees as well asnonemployee solicitors-is permissible in customer-traf-ficked sales or service areas,34with the partial limita-tion-as to public restaurants-noted in paragraph 6,below.6. So far as employer owned or operated public restau-rants-whether or not a part of general retail sales estab-lishments (e.g., department stores)-are concerned, unob-trusive solicitation there by off-duty employees of otheroff-duty employees (on lunchtime or breaktime) otherthan restaurant employees is permissible; and access toand unobtrusive solicitation by nonemployee solicitors ofemployees other than restaurant employees, may be per-missible, depending upon resolution of the Babcock &Wilcox "balancing" test; in either case subject to reason-able restrictions to avoid interference with or annoyanceto customers in public areas.357. Babcock & Wilcox "balancing" of reasonably availa-ble nonemployee off-premises union organizing alterna-tives to on-premises access and organizing, require care-ful, comprehensive, and fair Board weighing of all mate-rial operative facts.s33s Hudgens v. N.LR.B, supra at 512-513 , 517-523; Central HardwareCompany v. N.LR.B., 407 U.S. 539, 545, 547-548 (1972); Giant FoodMarkets, Inc., supras4 Beth Israel Hospital v. N.LR.R. supra at 493; Marshall Field &Company, supra, Famous-Barr Ca (May Department Stores Company), 59NLRB 976, 979-981 (1944), enfd. 154 F.2d 533 (8th Cir. 1946), cert.denied 329 U.S. 725 (1946); J. L Hudson Company, 67 NLRB 1403(1946), enfd. 160 F.2d 105 (6th Cir. 1947), cert. denied 331 U.S. 847.as N.LR.B. v. Baptist Hospital Inc., supra, Beth Israel Hospital v.N.LR.B., supra (wherein the restaurant cases referred to by the SupremeCourt in fn. 11 involved solicitation of restaurant employees themselves);Marshall Field & Company, supra' Goldblatt Broat., Inc, 77 NLRB 1262(1948), McDonald's Corporation, supra, Bankers Club, Inc, 218 NLRB 22(1975), and Marriott Corporation (Children's Inn), 223 NLRB 978 (1976),are all readily distinguishable from Marshall Field, supra, since in all thosecases (other than Marshall Field), the employer's public restaurant employ-ees themselves were being solicited by the union-- significant circum-stance which the Board explicitly characterized as "particularly impor-tant" in Goldblatt Bros, Inc., supra at 1263, and which it again "note[d]especially" in McDonald's Corporation, supra at 408). In Marshall Field dCa v. N.LR.R, supra--even aside from the fact that it is the Board'sdecision (98 NLRB 88) which is controlling here-the court, in decliningenforcement of that portion of the Board's order permitting access of nonemployee organizers to employees' cafeterias and restaurants, rested its de-termination on the circumstance that, unlike those found in the instantcase, "the facts established ... do not present unique handicaps to self-organization" (200 F.2d at 381), while pointing out that the union wasactually "permitted to make luncheon appointments and solicit in thecompany's public restaurants, subject to restrictions which the Boardfound to be valid" (200 F.2d at 382; emphasis supplied).36 N.LR.B v. Babcock & Wilcox Ca, supra. Appropriate factors forconsideration include geographic distances and dispersal of employees'residences; employees' varying shift hours; physical configuration andcharacteristics of place of employment; location and accessibility of job-site; feasibility of identifying employees and distinguishing them from cus-tomers and other nonemployees; propinquity of employer to other em-ployers, in terms of avoidability of confusion of customers of and inter-ference with business of other employers, as well as avoidance of seem-ingly "secondary" pressures; interference with employer's normal busi-ness; availability, cost, and practicability of alternative methods of com-municating with employees (e.g., newspapers, billboards, soundtrucks,radio, television, telephone, mail, suitable meeting places); availability of8. Where the employer has disparately applied againstunion organizational solicitation a total or limited pro-scription against solicitation on its premises-whether byemloyees or nonemployees-the proscription will betreated as violative of the Act.37Application of these guiding principles to the instantcase enables resolution of the issues resulting from Re-spondents' specific applications of their absolute no-so-licitation proscription against nonemployee union orga-nizers, solicitors, or visitors.38To begin with, as has been found, Respondents' no-so-licitation ban against "outside" solicitation was disparate-ly applied and, on that ground alone, without more, itwas in violation of the Act.39Beyond and apart from this, however, there are in-volved Respondents' interdiction of nonemployees'access to employees on their sidewalks and store en-tranceways, possibly also in immediately abutting road-way and parking areas, their publicrestaurants (HarvestHouse), and their employees' lounges-all of which theycontinue to maintain are their "premises" subject to theirno-solicitation rule.40Insofar as Respondents' sidewalks and entrancewaysare concerned, taking into consideration that they arededicated to public use and are shared by employeeswith customers and other pedestrians;4tno reason ap-pears why reasonable, nondisruptive, limited solicitationnot interfering with customer or employee access to orexit from Respondents' premises, should remain undertotal interdict. The same is true for parking areas.42lists of names and addresses of employees; realistic comparison of efficacyof actually versus theoretically available methods of communicating theunion's organizational message to the employees. Cf. Hudgens v.N.LR.B., supra, Central Hardware Ca v. N.LRB., supra; N.LR.B. v.United Aircraft Corp., supra,' May Department Store Company, d/b/a Meier.& Frank Co., supra (employees readily identifiable since required to enterand leave via separate employees' entrance/exit); H & G Operating Corp.d/b/a Raleigh Hotel, 191 NLRB 719 (1971); S. H. Grossinger's Inc., 156NLRB 233 (1965), enfd. as modified 372 F.2d 26, 29-30 (2d Cir. 1967);Scott Hudgenx supra' Marshall Feld & Company, supra, LeTourneau Com-pany of Georgia, 54 NLRB 1253, 1260-61 (1944), affd. sub nom. RepublicAviation Corp. v. N.LR.R, 324 U.S. 793 (1945); Peyton Packing Ca, 49NLRB 828, 843-844 (1943), enfd. 142 F.2d 1009 (5th Cir. 1944), cert.denied 323 U.S. 730.s" N.LR.B. v. Babcock A Wilcox Ca, supra N.LR.B. v. United Steel-workers of America [NuTone, Inc.], 357 U.S. 357, 363 (1958); MarshallField Ca v. N.LR.., supa,' Bonwit Teller. Inc v. N.LR.B., 197 F.2d 640(2d Cir. 1952), cert. denied 345 U.S. 905 (1953).ss It is emphasized that to the extent Respondents have sought toimpose a similarly broad proscription against employee solicitation, it hasalready been found (supra) to have been in violation of the Act and willbe voided (infra).'9 See cues cited supra, fn. 37.40 No question is raised concerning Respondents' right to exclude non-employee organizers from their customer-trafficked sales and serviceareas, which is clear. See cases cited supra, fn. 34. Nor is any questionpresented as to the right of nonemployee access to the mall itself, whichhas not been proscribed or sought to be prevented.41 Cf. Marshall Field & Company, supra. Unlike May Department StoreCompany d/b/a Meier & Frank Ca. supra, where employees had theirown separate entrance/exit, at which their organizational solicitation wasnot interfered with, in the instant case all employees-even mechanics-are required to enter and leave by the customers' front entrance/exit.4" Regulation of the exact extent and manner of the exercise of suchpeaceful organizational solicitation and handbilling is normally handled,in case of abuse, by local police and judicial authorities. If violation ofthe Act occurs, redress may be sought before the Board. No attemptneed here be made to anticipate such contingencies, nor to catalog andprospectively provide for them in their limitless ramifications.525 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe question of nonemployee access to Respondents'Harvest House public restaurants for union solicitationpurposes requires application of the Babcock & Wilcox"balancing" test alluded to above.43Substantial credible evidence upon the record as awhole, without effective contradiction, establishes thefollowing circumstances: that Respondents' stores andautomotive service shops are located in shopping mallsin suburban or semirural areas, drawing customers aswell as employees from a widely dispersed and relativelydistant areas; that access thereto is by private auto-mobiles over highways and secondary roads; that identi-fication, recognition, or differentiation of the automobilesof Respondents' employees when entering, leaving, orparked within the malls is for practical purposes substan-tially impossible or unfeasible; that Respondents' employ-ees work different shifts; that Respondents have indicat-ed and made known, through issuance and maintenanceof a broad no-solicitation rule forbidding all solicitationby any nonemployee, and through express written andoral notifications to employees and the Charging PartyUnion that union organizational solicitation of Respond-ents' employees by nonemployees of Respondents44isand will continue to be totally proscribed and forbiddenin all areas including Respondents' stores and shops,sidewalks and abutting locations, Respondents' publicrestaurants, and employees' lounges, upon threat of arrestand prosecution for "criminal trespassing";4sthat it isunfeasible and impracticable for the Charging PartyUnion to obtain or to attempt to obtain, from Respond-ents,46or otherwise, lists of the names and addresses ofRespondents' employees; that utilization by the Union,for organizational purposes, of methods or media of com-munication to Respondents' employees consisting of mail,telephone calls, telegrams, newspaper announcementsand advertisements, billboards, soundtrucks, radio, televi-sion, and rental of local assembly sites, would be undulyand unreasonably burdensome and prohibitively expen-sive, as well as of highly questionable practicality, feasi-bility, or efficacy, and should not be required in order toenable Respondents' employees to obtain the Union's or-ganizational message; that, because of Respondents'43 See cases cited supra, fns. 27, 29, 32, and 35. Employee access tocafeterias/restaurants for union solicitation purposes even in the arguablyhighly "sacrosanct" premises of hospitals (as possibly distinguished fromdepartment stores) met with Supreme Court sanction in NLR.B. v. Bap-tist Hospital Inc, supra Beth Israel Hospital v. N.L R.B., supra44 Findings concerning Respondents' similar proscription agaunst solici-tation by employees are contained supra.4' Resp. Exh. I. It has been pointed out that persons asserting or seek-ing to exercise rights under the Act should not, in order to enjoy them orin the course of pursuing them, first have to suffer arrest or prosecution,or threat thereof. Cf. Giant Food Market% Inc., supra46 Although the Union made no demand upon Respondents for such alist (cf. Tennsco Corp., 206 NLRB 48 (1973)), or to enter upon their prem-ises, there is no reason for supposing such a demand any more then ademand to meet with employees in their restaurants, would have metwith success, in the face of Respondents' other hostile actions toward it,including the threat of prosecution for "criminal trespassing" and the re-peated calling of police, as well as Respondents' demonstrated across-the-board hostility toward unionization and any efforts in that direction, andRespondents' currently maintained positions in this litigation. Under suchcircumstances, union demand upon Respondents for lists of employeesand addresses, or to enter their restaurants, would have been a futile ges-ture, wooden adherence to which need not be technically required. Cf.Scott Hudgens supramaintenance and enforcement of their total ban againstsolicitation, substantial proportions of their employeeshave been unable to receive the Union' organizationalmessage, and have for that reason been restricted, inter-fered with, restrained, and coerced by Respondents inthe exercise of their organizational rights under the Act;and that the organizational methods heretofore sought tobe utilized by the Union have proven ineffectual, andhave themselves been substantially prohibited and abort-ed by Respondents.Under these circumstances and for these reasons, tolimit the Union to the relatively distant entrances to themall itself,47and to restricted access to Respondents'sidewalk and parking lots would not suffice, since,among other things, the problems of recognition and dif-ferentiation of employees from customers and other non-employees would remain unsolved. It is accordingly nec-essary to deal with the question of access by nonem-ployees, for solicitational purposes, to Respondents'public restaurants (Harvest Houses) and employees'lounges.Insofar as Respondents' "Harvest House" restaurantsare concerned, it is at the outset emphasized that theyare open to the public (store customers, restaurant pa-trons, employees, and others) without limitation orposted or other indication of restriction or of limited li-cense. Respondents do not monitor the private discus-sions which go on among patrons of those restaurants,nor do they censor the documents which may pass be-tween them. In this aspect, Respondents' position is indirect clash with that of the Charging Party Union, thelatter supported by the General Counsel. On the onehand, Respondents insist that their absolute ban againstsolicitation in their public restaurants is no more than anincident of their right of private property; on the otherhand, Respondents' employees, the Union, and the publicas represented by the General Counsel, urge that em-ployees have the right to self-organization under the Act,part of which is the right to receive communicationsfrom unions. As has been shown above,48since neitherof these rights is absolute, they must be brought into bal-ance and reconciled.Respondent Employers urge that communications be-tween the employees and the Union may readily takeplace other than on its "private property." They suggest,for example, home visits; the Union's answer is that itdoes not have knowledge of who the employees are,much less where they live in the widely dispersed andhere and there densely populated suburban areas in-volved. The Employers further suggest the Union shouldresort to television, radio, and news media advertising.Requiring the Union to reach the employees via televi-sion, radio, or other news media communications wouldbe both unrealistic and impractical. For one, it would, asshown, be prohibitively costly; for another, the efficacyof such a scattershot approach is at best highly conjec-4" Union President Koenig testified without contradiction that whenhe attempted to solicit at a highway entrance to the mall, he was warnedaway by police for the reason that he was creating a traffic hazard orimpediment.48 See cases cited supra, fns. 27. 29, 32. 35, and 36.526 AMERON AUTOMOTIVE CENTERStural. Cf., e.g., N.L.R.B. v. United Aircraft Corp., supra;Hutzler Brothers Company, supra. Respondents furtherargue that since their employees on duty at closing timemay not leave until customers have done so, they are atthat time distinguishable from customers and accordinglyreadily subject to union solicitation. This argument is ofdubious validity at best, since (1) the union solicitorwould have no way of knowing when the last customerleft, or of distinguishing between the last customers leav-ing and the first employees leaving, (2) many employeesdo not work until closing time, (3) Respondents take theposition that their no-solicitation rule applies to theirsidewalks and closely abutting areas as well as to theirbuilding, and (4) such employees that leave after nightclosing time are undoubtedly anxious to get home ratherthan to engage in discussions as to whether to join aunion. These circumstances indicate that attemptednight-time solicitation on Respondents' sidewalks andparking lots after work is simply not a practicablemethod for Respondents' employees to receive theUnion's organizational message. The same is true for em-ployees hastening to get into the store on time within rel-atively brief minutes before its opening. Respondent'ssuggestion about organizational meetings in assemblyplaces must similarly be weighed in terms of the widegeographical dispersal of the employees, the necessity tohold such meetings early in the morning before storeopening time or late at night after store closing time, thehigh cost of and national policy to economize upon useof gasoline, and the demonstrated inefficacy of such at-tempts. Respondents also suggest that the Union couldconduct its solicitation activities in a nearby bowlingalley, but, even aside from how the bowling alley owneror operator would react thereto, there is no indication ofwhen that could be done nor of how many of Respond-ents' employees bowl. It is unessential that the Unionfirst have unsuccessfully exhausted all other conceivableavenues of solicitation as a precondition to application bythe Board of the Babcock & Wilcox "balancing" princi-ple. Hutzler Brothers Company, supra. Nor, contrary toRespondents' further contention, do I consider the factthat Respondents' employees first "initiated contact withthe Union" (Resp. brief, p. 18), to be determinative so asto render inapplicable otherwise controlling precedentand principle.Respondents urge that only employees, and not unions,have rights under the Act. Although this contentionseems overbroadly stated,49in any event under the Actemployees have the right to be represented by unionsand to deal with and therefore necessarily to communi-cate with unions, subject, it is true, to avoidance of rea-sonably avoidable or disruptive impingement upon theconduct of their employer's normal business operations.If, as is the fact here, the employees are exposed to theemployer's antiunion exhortations-as is the employer'sright-simple fairness requires that they not be for prac-tical purposes absolutely shut off from the message of theunion. To be sure, as pointed out in numerous cases citedabove, reasonable accommodation may be necessary,49 For example, unions as certified or recognized collective-bargainingrepresentatives have the right-indeed the obligation-to bargain for andotherwise represent all unit employeesupon a case-by-case basis, between the right of the em-ployer to carry on his business without undue disruptionand the right of his employees to engage in organization-al activities lawful under the Act, including receiving theunion's message.50Receipt of that message in orderlyfashion during nonworking time, even though on publicportions of the employer's premises open to nonworkingemployees on the same basis as the public generally,cannot, under the circumstances of the instant case, beregarded as disruptive of the employer's business. Allthat the employees and the Union seek here is the rightto talk in a public restaurant, in the same way that aunion representative and a nonemployee customer may.Employer censorship and proscription of such privateconversations on nonwork time in a public facility, eventhough it happens to be within a building owned andleased by the employer, would appear to be unreasonableas well as impracticable, and, if carried out, under thecircumstances here shown, in practical effect to be pre-clusive of the ability of the employees to communicatewith the union at all-and thus preclusive of the employ-ees' right under the Act to organize for collective bar-gaining. Although, to be sure, the employer has "proper-ty rights," the employees have correlatively importantlegal "organizational rights," and to the extent that theemployer's "property rights" may in the context of theinstant case be required to yield or bend somewhat to ac-commodate the employees' "organizational rights," itwould be a mild stretch at best. Balancing those rights,as I consider myself required to do,51I am persuadedand find that no undue, unreasonable, substantial, or,indeed, significant harm, and no disruption or interfer-ence with Respondents' business operations, would resultfrom sanctioning reasonable and undisruptive, privatecommunicational contacts between Respondents' em-ployees and union representatives in Respondents' publicHarvest House restaurants during those employees' lunchand break periods.Since organizational solicitation52by Respondents'employees in Respondents' Harvest House restaurantsduring their nonworking time will be permissible withthe lifting herein53of Respondents' blanket proscriptionagainst solicitation by their own employees,54it is diffi-50 It would fly in the face of reality to give little weight to the circum-stances, described above, involved here in connection with Respondents'mall locations, to which, for practical purposes, employees are confinedfor their entire workday, and to and from which they presumably hastilycommute by private vehicles from scattered and relatively distant domi-ciles. If such considerations are assigned no weight, suburban and semi-rural malls could assume the character of Act-free enclaves which "couldlargely immunize themselves from [union organizational activities guaran-teed under the Act] by creating a cordon sanitaire of parking lots aroundtheir stores" (Food Employees Local 590 v. Logan Valley Plaza, Inc, 391U.S. 308 at 325 (1968))-so as effectively to foreclose exercise and enjoy-ment of Congressionally guaranteed Sec. 7 rights.5' Cf. N.LR.B. v. Babcock & Wilcox Ca, supra, and other cases citedsupra, fns. 27, 29, 32, 35, and 36.5a I.e., orderly solicitation not involving littering or other arguablyundue burden upon or disruption of Respondents' operations."S See sec. 11,B,I, and II,B,2,a, supra, and Order, infrab4 It is to be noted, in this connection, that in two recent cases theSupreme Court has sanctioned employee solicitation even in public res-taurants (cafeterias) of hospitals. See N.LR.B v. Baptist Hospital, Inc,supra,. Beth Israel Hospital v. N.LR.B. supza.527 DECISIONS OF NATIONAL LABOR RELATIONS BOARDcult on practical grounds to apprehend in what signifi-cant way that differs from the very same activity if car-ried on with similar unobtrusiveness and circumspectionby a nonemployee or union representative. Thus, a par-ticular soliciting employee may be just as much (or aslittle) a stranger to the solicited employee as a particularunion representative; and the unobtrusive manner orstyle of solicitation surely does not turn on whether thesolicitor is an employee or an "outsider"-indeed, the"outsider" may be more circumspect than the "insider."This being the case, justification for the distinction mustbe sought in and based, as indeed Respondents contend,upon a naked "property" right of a vendor to excludefrom his premises all persons who do not enter upon theexpress condition that they do not "talk union" to em-ployees patronizing their public restaurant on their owntime. Even apart from the dubious legality of the asser-tion of such an absolute right or power, in appraising thebona fides of this contention here it is to be noted thatnowhere is such a condition or limitation posted or madeknown to any "outsider"-the only posting is to employ-ees, in that portion of Respondents' premises restricted to"employees only"; i.e., that portion of Respondents'premises where an "outsider" may not enter. Beyondthis, enforcement of any such condition, rule, or require-ment is pragmatically impossible. How, for example,could Respondents "police" every conversation betweentwo or more people at the tables of their public restau-rants? (For example, nonsolicitational discussions be-tween union solicitors and employees are not pro-scribed.) And, can it be doubted that "outsiders" (cus-tomers, itinerant viewers of merchandise, strollers, etc.)have on occasion discussed their own business, involvingsolicitation of custom, orders, or services, while partak-ing of food or drink in Respondents' public restaurants?Since Respondents' employees will not be requiredduring nonworking time to refrain from soliciting unob-trusively in Respondents' restaurants, and since "outsid-ers" are not put on notice of such a limitation, whatvalid end does its continued rigid assertion here serve,other than to arbitrarily single out and run a union orga-nizer qua union organizer, off its restaurant premises ifhe dares talk union to an off-duty employee at a privatetable which they share? While Respondents contend theywould summarily eject such a person if observed at atable in their restaurant unobtrusively handing a unioncard to an employee during a quiet and inaudible privateconversation, is it credible that Respondents would sum-marily eject from their restaurant a customer who duringa similar private conversation hands his luncheon com-panion a charity contribution blank, an order for mer-chandise, a lease, a proposed insurance policy, or a con-tract to take home and read? Unobtrusive solicitation inRespondents' restaurants by a nonemployee is thus, forpractical purposes, no different from the very same actby an employee, the one involving no greater affront orharm to Respondents' "property rights" than the other.Balancing the competing rights here, as required, inmy judgment their reasonable accommodation requiresthat Respondents' total proscription against union organi-zational solicitation by nonemployees be voided, and jus-tifies and requires that reasonable and unobtrusive accessto Respondent's Harvest House restaurants be allowed tononemployee union organizational solicitors to the extentof permitting therein conversations, including the passingor tender of documents, between an individual employeeor employees and a nonemployee union or other organi-zational solicitor while seated at a table in those restau-rants, during Respondents' employees' nonworking time,so long as Respondents' employees are permitted to pa-tronize those restaurants;55but not (1) table-to-table,across-tables, or strolling solicitation, (2) solicitation atany restaurant counter, or (3) solicitation of any personemployed in the restaurant.s5Respondent Woolco argues that, since its restaurantsare owned and operated by it, even though located in asegregable portion of its premises reached directly fromthe street (or, as in the case of its Riverhead location, ina nearby but separate building), they are just like otherdepartments of the store and that therefore the usual ruleproscribing solicitation in department store customer sell-ing areas applies. (Cf. Famous-Barr Co. [May DepartmentStores Company], 59 NLRB 976, 979-981 (1946), enfd.154 F.2d 533 (8th Cir. 1946), cert. denied 329 U.S. 725(1946)). I do not agree, except as to solicitation of per-sons employed in the restaurants themselves.57Since pa-trons-whether employees or nonemployees of Respond-ents (including, it is to be noted, employees of Respond-ent Ameron, which has no proprietary interest, role, orrelationship in those restaurants) of those restaurants sitat tables discussing their private or other affairs or con-ducting their business privately, those private table dis-cussions are not the same as solicitations on sales floorsmilling with customer traffic or while customers arewaiting to be served. It is a known fact of life thatpeople the world over talk about things and conducttheir business at tables in restaurants. Particularly where,as here, a "balancing" (N.L.R.B. v. Babcock & WilcoxCo., supra) is applied, no reason is apparent, and no factshave been shown, why such private table discussions byRespondents' employees (other than the restaurant em-ployees)-unlike all other restaurant patrons-should beplaced under interdict. On the contrary, subject to rea-sonable limitations, they should be allowed. Cf. N.L.R.B.v. Babcock & Wilcox Co., supra, and other cases citedsupra, fn. 35; Hutzler Brothers Company, supra; ScholleChemical Corporation, 192 NLRB 724 (1971), enfd. 82LRRM 2410 (7th Cir. 1972); Oertle Management Compa-ny, Inc., 182 NLRB 722 (1970); Marshall Field & Compa-ny, supra; N.L.R.B. v. Baptist Hospital, supra; and BethIsrael Hospital v. N.L.R.B., supra. as"5 Indeed, under the circumstances shown, those restaurants appear tobe "uniquely appropriate" (Republic Aviation Corp. v. N.LR.R, supra),places for Respondents' employees to discuss organizational matters, pri-vately and unobtrusively, during their own free time during the day.Is We do not address the question of solicitation of Respondents' res-taurant employees on their own, nonduty time, since that issue is not pre-sented here and the Charging Party has upon the record disavowed inter-est in doing so. Cf., cses cited supra, fn. 35."' See fn. 56 and cases cited in fn. 35, supa.'s Respondents' express the fear of possible misbehavior in their res-taurants by union representatives admitted thereto, and apprehension-colorfully portrayed-that their restaurants may be converted into a"combat zone" for the "strident rhetoric" of "competing unions" (Resp.Continued528 AMERON AUTOMOTIVE CENTERSFrom yet another viewpoint, it may be said that by in-viting their employees to eat in their restaurants aspaying customers thereof, Respondents have given equalstatus and rights to those employees as to other restau-rant customers, to talk unobtrusively to their guests, ortable companions on whatever subjects they wish to dis-cuss, without censorship by the restaurateur.There remains for determination the question ofwhether union and other nonemployee organizational so-licitors should be allowed access, now forbidden to allother than employees, to Respondents' employees'lounges, for organizational purposes. Those lounges arelocated in a rear, street-level portion of Respondents'premises, in an area barred to all but Respondents' em-ployees, entered through a door marked "EmployeesOnly." The immediate area also contains not only Re-spondents' executive or managerial offices with their sup-porting administrative staffs, but also all of Respondents'financial, personnel, and other records, as well as itsopened safe and cash room, and reserve stock area en-trance, ready access to all of which is presumably con-tinuously required during business hours. All of Re-spondents' employees are bonded. Thus, at present, onlybonded persons may enter what is regarded as this "secu-rity" area. Respondents argue that to throw open thatarea to nonbonded outsiders would jeopardize its secu-rity, including prominently the cash continuously main-tained, deposited, and exchanged therein, and removedtherefrom, in the regular course of their business oper-ations; or, alternatively, to undertake costly redesigns,renovations, and reconstruction of their premises inorder not to jeopardize the existing security thereof sinceaccess is currently limited to bonded employees. I am in-clined to agree, particularly since granting access to un-bonded nonemployees to Respondents' restaurants (aswell as its sidewalks and abutting parking areas) shouldsuffice to enable the employees to receive the Union'sorganizational message,59 without jeopardizing the secu-rity of Respondents' operations by admitting unbondedstrangers to access to its cash repositories or, alternative-ly, requiring Respondents to undertake the expense of re-designing or reconstructing their facilities and businessoperations. In my opinion, again "balancing" the compet-ing rights here, going so far is neither required nor war-ranted. It will accordingly not be required that, underthe existing circumstances as shown, Respondents' cur-rent practice of excluding all but its own bonded person-br., p. 30). Respondents accordingly (id, pp. 30-31) suggest ·way out:use another restaurant (i.e., gore somebody else's ox-"interfere" withanother restaurant's "customes," assuming the other restaurant ownerdoes not likewise sert the right to censor the private conversationstaking place among its patrons at its tables).Although such apprehensions of misdeed are speculative, should theyeventuate they may readily be handled like all such situations, whoeverthe misbehaving customer may be, if necessry by resorting to store secu-rity personnel, or the police. Such fears do not constitute adequate basisfor denial of employees' rights.A5Cf. Marnall Field & Ca v. N.LRB.. supa.nel from the area in question, containing the employees'lounge, be altered.60Upon the foregoing findings and the entire record, Istate the following:CONCLUSIONS OF LAW1. Jurisdiction is properly asserted in these proceed-ings.2. Through assertion, maintenance, and enforcement oftheir no-solicitation rules, in the discriminatory and othermanner and to the extent hereinabove in section II,supra, applied so as to proscribe, interfere with, and pre-vent union organizational solicitation by employees andnonemployees, Respondents have interfered with, re-strained, and coerced employees in the exercise of rightsunder Section 7, in violation of Section 8(a)(1) of theAct, and Respondents continue to do so.3. Respondents' unfair labor practices in violation ofthe Act, and each of them, have affected, affect, and,unless permanently restrained and enjoined, will continueto affect commerce within the meaning of Section 2(6)and (7) of the Act.4. Substantial credible evidence upon the record as awhole fails to establish that Respondents or either ofthem orally in violation of the Act forbade lawful solici-tation under the Act by Respondents' employees.REMEDYTo the extent Respondents have been found to haveviolated the Act, they should be ordered to cease anddesist from such and like and related violations, as wellas to take certain affirmative actions in implementation ofthe cease-and-desist requirements and to carry out thepolicies of the Act. Respondents should also be orderedto post the usual informational notice conventionally re-quired in cases of this nature.The affirmative requirements of limited nonemployeeaccess to portions of Respondents' premises, as well asthe cease-and-desist provisions of the Order, should beapplicable only to the five Long Island, New York,premises of Respondents involved in this litigation, not-withstanding the nationwide applicability of Respond-ents' no-solicitation "Woolco Policy No. 3G" (supra),since no proof was submitted as to the necessity or factu-al basis for any "balancing" (N.LR.B. v. Babcock &Wilcox supra) of factors in Respondents' other locationsthroughout the country; nor as to any discriminatory,disparate, or otherwise unlawful application of that orany other no-solicitation rule or requirement as to em-ployees or as to nonemployees at any other location.s6'o Nor, particularly in view of the provision here made for access toRespondents' public restaurants, sidewalks, and abutting parking areas, doI consider it necessary or appropriate to throw open the use of Respond-ents' store toilets for union organizational purposes a the General Coun-sel proposes."I In a post-brief letter of October 1. 1979 (see fn. 2, supa) Respond-ents' counsel object to what they indicate as the Oeneral Counsel's seek-ing herein of a J. P. Stevens A Co. Inc. remedy (245 NLRB 198 (1979)).The cited case is inapposite, and its broadscale remediation is neither sug-gested nor allowed here.[Recommended Order omitted from publication.]529